    2:19-cv-02148-CSB-EIL # 53-2           Page 1 of 40
                                                                               E-FILED
                                               Monday, 16 November, 2020 07:37:20 PM
                                                          Clerk, U.S. District Court, ILCD




            In The Matter Of:
                AYRES v.
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.




              CORY CHRISTENSEN
               February 20, 2020




  Area Wide Reporting and Video Conferencing
               www.areawide.net
           scheduling@areawide.net
              301 W. White Street
             Champaign, IL 61820



                       Exhibit C




                 Original File 0220chrt_Original.txt
            Min-U-Script® with Word Index
                           2:19-cv-02148-CSB-EIL # 53-2                 Page 2 of 40
AYRES v.                                                                                            CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                              February 20, 2020
                                                       Page 1                                                        Page 3
 1           IN THE UNITED STATES DISTRICT COURT                 1                       STIPULATION
            FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                     URBANA DIVISION                           2
 3   WYLESHA AYRES,                      )                       3            IT IS HEREBY EXPRESSLY STIPULATED AND
                                         )
 4       Plaintiff,                      )                       4 AGREED by and between the parties that the deposition
                                         )
 5              -vs-                     )                       5 of DEPUTY CORY CHRISTENSEN may be taken on February
                                         )
 6   SHERIFF DEPUTIES CORY               )                       6 20, 2020, at Heyl, Royster, Voelker & Allen, 301
     CHRISTENSEN and CODY FLOYD,     )   Case No. 19-CV-2148
 7   CHAMPAIGN COUNTY SHERIFF'S          )                       7 North Neil Street, Suite 505, Champaign, Illinois,
     OFFICE, and CHAMPAIGN               )
 8   COUNTY, ILLINOIS,                   )                       8 pursuant to the Rules of the Federal Court and the
                                         )
 9       Defendants.                     )                       9 Rules of Federal Procedure governing said
10                                                              10 depositions.
11                                                              11
12                                                              12
13                                                              13
14          DEPOSITION OF DEPUTY CORY CHRISTENSEN               14
15                      FEBRUARY 20, 2020                       15
16                          12:16 p.m.                          16
17                                                              17
18                                                              18
19                                                              19
20                                                              20
21                                                              21
22                                                              22
23     Janet E. Cummings, CSR, License No. 084-003526           23
          Area Wide Reporting & Video Conferencing
24                  301 West White Street                       24
                 Champaign, Illinois 61820
25                      (800)747-6789                           25

                                                       Page 2                                                        Page 4
 1                           I N D E X
                                                                 1         (Deposition commenced at 12:16 p.m.)
 2
                                                                 2             DEPUTY CORY CHRISTENSEN,
 3       APPEARANCES:
                                                                 3   the deponent herein, called as a witness, after
 4              Mr. Matthew J. Mc Carter
                NATHAN & KAMIONSKI, LLP                          4   having been first duly sworn, was examined and
 5              33 West Monroe Street, Suite 1830
                Chicago, Illinois 60603                          5   testified as follows:
 6              312.612.1943
                                                                 6                  EXAMINATION
                mmccarter@nklawllp.com
 7              Appearing on behalf of the Plaintiff
                                                                 7   BY MR. Mc CARTER:
 8              Mr. Bryan J. Vayr                                8       Q. This is the deposition of Deputy Tyler
                HEYL, ROYSTER, VOELKER & ALLEN
 9              301 North Neil Street, Suite 505                 9    (sic) Christensen in 19-CV-2148 in the U.S. District
                Champaign, Illinois 61820
10              217.344.0060                                    10     Court for the Central District of Illinois, Ayres v.
                bvayr@heylroyster.com
11              Appearing on behalf of the Defendants           11     Champaign County, et al.
12                                                              12        Good afternoon, Deputy Christensen. My name is
         EXAMINATION BY:                             PAGE NO.
13                                                              13    Matthew Mc Carter. I'm an attorney representing the
                Mr.   Mc Carter...................        5
14              Mr.
                Mr.
                      Vayr........................
                      Mc Carter...................
                                                        125
                                                        190
                                                                14     plaintiff, Wylesha Ayres, in this case. Can you
15              Mr.
                Mr.
                      Vayr........................
                      Mc Carter...................
                                                        196
                                                        199
                                                                15    please just state your name and spell your last name
16                                                              16     for the record?
         EXHIBIT NO.:
17                                                              17       A. Yeah. First name is actually Cory. Last
          1...................................           69
18                                                              18     name is Christensen, C-H-R-I-S-T-E-N-S-E-N.
19                                                              19       Q. And, Deputy, have you ever given a
20                                                              20     deposition before?
21                                                              21       A. I have not.
22                                                              22       Q. Okay. There's a couple rules that we're
23                                                              23     going to go over first that'll just help make
24                                                              24     everything smoother as we go along. The first is to
25                                                              25     keep all your answers out loud. No uh-huhs or

Min-U-Script®                         Area Wide Reporting and Video Conferencing                              (1) Pages 1 - 4
                                                   1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2                Page 3 of 40
AYRES v.                                                                                       CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                         February 20, 2020
                                                    Page 5                                                      Page 7

 1   huh-uhs. And the reason for that is when Bryan and I     1     Q. Under the care of a doctor for any chronic
 2   go back to review the transcript in a couple months      2   long-term disease?
 3   we'll go crazy trying to figure out exactly what you     3     A. No.
 4   meant because they both show up the same way on a        4     Q. Do you wear glasses?
 5   transcript. Does that make sense?                        5     A. No.
 6     A. Yes, sir.                                           6     Q. Do you wear hearing aids?
 7     Q. The same way, please keep all your answers          7     A. No.
 8   out loud. If you have to gesture with your hands or      8     Q. Other than with your attorney, have you
 9   your body, you know, we'll address that on the           9   discussed the facts of the case here today?
10   record. But, if you can, keep all your answers out      10     A. No.
11   loud.                                                   11     Q. Have you talked about it with any of the
12     A. Okay.                                              12   other deputies or officers at the Champaign County
13     Q. No head shakes, shrugs of the shoulder,            13   sheriff's department?
14   things like that. Next is I do tend to stumble over     14     A. No, nothing more than what's been in the
15   my words at times, so if I ask a question and you       15   newspaper.
16   don't understand it, just feel free to ask me to        16     Q. So you talked about it a little bit with
17   rephrase it and I'll do my best to do so. But, on       17   other deputies and officers, but nothing more that's
18   the flip side of that, if you do answer a question      18   been discussed in newspapers; is that correct?
19   I'm going to believe that you understood it. Does       19     A. Correct.
20   that make sense?                                        20     Q. What did you guys talk about?
21     A. Yes, sir.                                          21     A. They essentially just asked me if Wylesha
22     Q. Okay. Next, we do have a court reporter            22   was related to Quantrell Ayres.
23   here who's taking down everything that is said in the   23     Q. And what did you say?
24   room. And to try to make her life a little bit          24     A. Yes.
25   easier, if you could wait for me to finish my           25     Q. Do you have a history with Quantrell Ayres?

                                                    Page 6                                                      Page 8

 1   question before giving your answer, and then I'll        1     A. Not personally.
 2   wait for you to finish your answer before asking my      2     Q. Did you review any video in preparation for
 3   next question.                                           3   your deposition here today?
 4       You'll notice at times we might get a little         4     A. Yes.
 5   conversational where you'll be able to know where I'm    5     Q. I don't want to get into any conversations
 6   going with the question before I get there and want      6   you had with Bryan or any of your other attorneys,
 7   to get the answer out, but just to make sure that she    7   but can you tell me when the last time you watched
 8   only has to listen to one of us at the same time         8   the video was?
 9   we'll just take our time when going through it. Does     9     A. Half hour ago.
10   that make sense?                                        10     Q. Okay. Do you recall what video you
11     A. Yes, sir.                                          11   watched?
12     Q. Lastly, we are on your time. If you want           12     A. My, I think, V view body camera. Video
13   to take a bathroom break or stretch your legs or        13   from the traffic stop.
14   anything, get a drink of water, let us know and we'll   14     Q. Did you watch any other video or only your
15   be happy to go off the record for a few moments. The    15   own body worn camera?
16   only thing is if there's a question pending we ask      16     A. Just my own.
17   that you answer that question before we go on break.    17     Q. Have you seen any news reports about this
18   Does that make sense?                                   18   case?
19     A. Yes, sir.                                          19     A. Yes.
20     Q. Some of the preliminary questions, are you         20     Q. How many?
21   under the influence of any drugs or alcohol today?      21     A. Two.
22     A. No.                                                22     Q. What source did those reports come from?
23     Q. Are you under the -- taking any drugs that         23   Were they TV? News articles? Did you read something
24   affect your memory?                                     24   in the paper?
25     A. No.                                                25     A. Newspaper and television.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                           (2) Pages 5 - 8
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2              Page 4 of 40
AYRES v.                                                                                     CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                       February 20, 2020
                                                  Page 9                                                    Page 11

 1     Q. Do you remember the news channel?                 1   half. So a little over five months.
 2     A. WCIA, Channel 3.                                  2     Q. I believe congratulations are in order.
 3     Q. Do you remember the paper?                        3     A. Thank you.
 4     A. The News-Gazette.                                 4     Q. But six months is also a chaotic time.
 5     Q. Do you recall whether or not you had an           5     A. Oh, yeah.
 6   opinion about the story that you saw on WCIA?          6     Q. So I also have sympathy for you. What does
 7     A. No.                                               7   your wife do?
 8     Q. Do you recall having an opinion about the         8     A. She is a -- sounds bad -- drug purchaser
 9   article that you read in The Gazette?                  9   for Christie Clinic.
10     A. No.                                              10     Q. What is Christie Clinic?
11     Q. Have you heard anyone else talk about the        11     A. It's a local clinic in the Champaign-Urbana
12   facts of this case other than what we've already      12   area.
13   discussed?                                            13     Q. Okay. Any family that works in law
14     A. No. Nothing further than what the media          14   enforcement?
15   put out.                                              15     A. Retired.
16     Q. Okay. Deputy, what's your date of birth?         16     Q. Who?
17     A. 1|12 of '90. January 12th, 1990.                 17     A. My father.
18     Q. So how old are you today?                        18     Q. Where was he an officer at?
19     A. Thirty.                                          19     A. University of Illinois at Urbana-Champaign
20     Q. Can you tell me the last four digits of          20   Police Department.
21   your Social Security number?                          21     Q. Do you know how long he was an officer at
22     A. 5836.                                            22   University of Illinois-Champaign?
23     Q. And where do you currently live?                 23     A. A little over thirty years.
24              MR. VAYR: Just give a town.                24     Q. If you know, do you recall when he retired?
25              THE WITNESS: Mahomet, Illinois.            25     A. 2017.

                                                 Page 10                                                    Page 12

 1     Q. (by Mr. Mc Carter) I'm sorry. Can you say         1     Q.   Do you have a Facebook account?
 2   that one more time?                                    2     A.   Yes.
 3     A. Mahomet, M-A-H-O-M-E-T, Illinois.                 3     Q.   What's your Facebook name?
 4     Q. How long have you lived in Mahomet?               4     A.   Cory Christiansen.
 5     A. Three straight years. Born and raised             5     Q.   You'd be surprised the weird answers we
 6   there as well.                                         6   get.
 7     Q. So I take it by your answer that you were         7     A.   Yeah. Mine's straightforward.
 8   born and raised in Mahomet, moved away for a little    8     Q.   Any other social media presence?
 9   bit, and now you're back?                              9     A.   Yes.
10     A. Correct.                                         10     Q.   What kind?
11     Q. Where did you live before this second stint      11     A.   Twitter, Instagram, Snapchat.
12   in Mahomet?                                           12     Q.   What's your Twitter handle?
13     A. Carbondale, Illinois, for college.               13     A.   I don't recall.
14     Q. How long did you live in Carbondale?             14     Q.   Do you recall your Instagram name?
15     A. Four and a half years.                           15     A.   Honestly, no.
16     Q. Married?                                         16     Q.   Do you recall your Snapchat name?
17     A. Yes.                                             17     A.   No.
18     Q. How long?                                        18     Q.   Deputy, where did you go to high school?
19     A. Year and a half.                                 19     A.   Mahomet-Seymour High School.
20     Q. Any children?                                    20     Q.   Did you graduate?
21     A. One.                                             21     A.   Yes.
22     Q. And I understand a young child, correct?         22     Q.   After graduation, what'd you do?
23     A. Yes, sir.                                        23     A.   Went to college.
24     Q. How old?                                         24     Q.   Where at?
25     A. He'll be six months in about a week and a        25     A.   SIU-Carbondale.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (3) Pages 9 - 12
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2               Page 5 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 13                                                        Page 15

 1     Q. What'd you study?                                  1     Q. Another thing, you know, we're looking for
 2     A. I believe the name is criminology and              2   everything that you know about, you know, various
 3   criminal justice.                                       3   facts and situations. So if at any point you just
 4     Q. Criminology in criminal justice or                 4   don't know, feel free to say so, I don't know or I
 5   criminology and --                                      5   don't recall. We're looking for everything that you
 6     A. "And," yes.                                        6   do remember so that lets us know that we've reached
 7     Q. When did you graduate?                             7   the end of that.
 8     A. 2012.                                              8     A. Yes, sir.
 9     Q. After year 2012, did you continue your             9     Q. Any disciplinary issues while working at
10   education?                                             10   the forest preserve?
11     A. No.                                               11     A. No.
12     Q. Do you have any trade certificates?               12     Q. After the forest preserve where did you go?
13     A. No.                                               13    A. Champaign County Juvenile Detention Center.
14     Q. An associate's degree?                            14     Q. What was your job title?
15     A. No.                                               15     A. Master control and transporter.
16     Q. What kind of degree did you earn from SIU?        16     Q. What are some of the duties and
17     A. Bachelor's.                                       17   responsibilities associated with that position?
18     Q. That would be bachelor of science or arts?        18     A. For master control, you're essentially
19     A. Liberal. Liberal arts.                            19   sitting -- if you've ever been in a jail, it's got
20     Q. After 2012 and graduating from SIU, did you       20   the computer screen where you open the doors and so
21   join the work force?                                   21   forth, monitoring cells. Then for transporter, I
22     A. Yes.                                              22   would transport juveniles to court or to state
23     Q. Where did you work?                               23   detention centers when they're sentenced.
24     A. Champaign County Forest Preserve District.        24     Q. How long did you work there?
25     Q. What was your job title at the forest             25     A. I don't recall.

                                                  Page 14                                                        Page 16

 1   preserve?                                              1      Q. Do you recall when you left?
 2     A. Essentially grounds maintenance.                  2      A. 2014.
 3     Q. What were some of your duties and                 3      Q. Do you recall the month?
 4   responsibilities?                                      4      A. No.
 5     A. Mowing, securing all the forest preserves         5      Q. Any disciplinary issues while working at
 6   in Champaign County when they were closing, opening    6    the juvenile detention center?
 7   the forest preserves, working special events in the 7         A. No.
 8   forest preserves.                                      8      Q. Why'd you leave?
 9      Q. How long did you do that for?                    9      A. I got hired for a full-time police officer
10      A. I'd say a total of five years, but that         10    position.
11   includes when I was back home in the summer from 11           Q. Where'd you get hired as a full-time police
12   college.                                              12    officer?
13      Q. So you worked full time after college but       13      A. City of Monticello.
14   also worked part time during the summers when home 14         Q. Do you recall when you started as a
15   from college; is that correct?                        15    full-time police officer with the city of Monticello?
16      A. So to clarify, when I was in college            16      A. 2014.
17   obviously I came home, worked part time at the forest 17      Q. You don't know the month?
18   preserve, and then right out of college just for less 18      A. No, sir.
19   than a year I worked part time at the forest          19      Q. As a police officer for the city of
20   preserve.                                             20    Monticello, what were some of your duties and
21      Q. Okay. When did you leave the forest             21    responsibilities?
22   preserve?                                             22      A. Serving and protecting, obviously, the
23      A. 2013.                                           23    citizens of Monticello, responding to calls for
24      Q. Do you recall a month by chance?                24    service for the citizens of Monticello.
25      A. I do not.                                       25      Q. Any disciplinary issues while you were

Min-U-Script®                      Area Wide Reporting and Video Conferencing                           (4) Pages 13 - 16
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2               Page 6 of 40
AYRES v.                                                                                       CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                         February 20, 2020
                                                  Page 17                                                      Page 19

 1   there?                                                  1      Q. Yeah. Go ahead.
 2     A. No, sir.                                           2      A. Did you say Champaign County?
 3     Q. Why'd you want to be a police officer?             3      Q. Yes.
 4     A. Growing up with my father being a police           4      A. Okay. Correct, field training program.
 5   officer, I mean, obviously he's my biggest role         5      Q. Prior to -- when joining the Monticello
 6   model. Saw that he enjoyed his job. Told me he          6   Police Department, did you undergo any training?
 7   never worked a day in his life, so that kind of         7      A. Yes.
 8   sparked an interest and ever since a young age I'd      8      Q. Where at?
 9   known this is what I want to do.                        9      A. The University of Illinois Police Training
10     Q. Any siblings?                                     10   Institute.
11     A. Yes.                                              11      Q. If I refer to it as the PTI, would you
12     Q. Older or younger?                                 12   understand that I'm talking about the Police Training
13     A. Younger.                                          13   Institute at the University of Illinois?
14     Q. How many years old are they?                      14      A. Yes.
15     A. My sister is twenty-five.                         15      Q. How long was your training at PTI?
16     Q. Just the one sister?                              16      A. I do not recall the exact amount.
17     A. Yes.                                              17      Q. Was it a year?
18     Q. And she doesn't work in law enforcement?          18      A. Less than.
19     A. No.                                               19      Q. Less than six months?
20     Q. Ever join the military?                           20      A. Yes.
21     A. No.                                               21      Q. Less than three months?
22     Q. After working as a police officer in              22      A. I'm not 100 percent sure. I believe it was
23   Monticello, did you work anywhere after that?          23   around three months.
24     A. Yes.                                              24      Q. Now, would this have taken place in -- is
25     Q. Now, how long were you a police officer in        25   it 2012 that you were hired at Monticello?

                                                  Page 18                                                      Page 20

 1   Monticello?                                             1     A. No, sir.
 2     A. Two years.                                         2     Q. Okay. 2014?
 3     Q. So you left about 2016, does that sound            3     A. Yes, sir.
 4   about right?                                            4     Q. Sorry. My math was off. So you attended
 5     A. Yes, sir.                                          5   PTI in 2014 prior to being fully commissioned as a
 6     Q. Do you recall the month?                           6   police officer in Monticello. Do I have that
 7     A. No.                                                7   correct?
 8     Q. After working as a police officer in               8     A. Yes, sir.
 9   Monticello, where did you work?                         9     Q. Do you remember the classes that you took
10     A. Champaign County Sheriff's Office.                10   at PTI?
11     Q. Is that the job that you currently have           11     A. There was numerous classes.
12   today?                                                 12     Q. Do you recall any of them?
13     A. Yes, sir.                                         13     A. Yes.
14     Q. Do you recall when you were hired by the          14     Q. Which ones?
15   Champaign County Sheriff's Office?                     15     A. Basic firearms training, traffic stops,
16     A. Not the exact date, no.                           16   felony traffic stops. Essentially criminal law.
17     Q. I appreciate your patience as I take some         17   Control tactics, physical fitness. That's all I
18   notes as we go along here. When you were first hired   18   recall right now. It's been six years.
19   on at the Champaign County Sheriff's Office, did you   19     Q. I understand. At PTI, did you receive any
20   have to undergo any training?                          20   training on how to conduct a search?
21     A. Yes.                                              21     A. Yes.
22     Q. Where at?                                         22     Q. Is searches -- did you receive training on
23     A. It was in-house field training.                   23   how to conduct a search of a person, as well as of an
24     Q. Field training you said?                          24   automobile?
25     A. Yes. And can I clarify?                           25     A. Yes.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (5) Pages 17 - 20
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2                Page 7 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 21                                                      Page 23

 1     Q. I'd like to explore your training regarding         1   what a search incident to arrest is?
 2   how to conduct a search of a person. Can you tell me     2     A. So I place someone under arrest for a
 3   how long that particular portion of your training        3   criminal offense or a warrant and so forth. Before
 4   lasted at PTI?                                           4   I'm placing them in my squad car or someone else's
 5     A. I don't recall.                                     5   squad car, because I can't transport anybody, I'm
 6     Q. During your training of how to conduct a            6   ensuring that there's no illegal contraband or
 7   search of a person at PTI, were there different types    7   weapons on that person.
 8   of searches discussed?                                   8     Q. So what are you looking for in a search
 9     A. Yes.                                                9   incident to an arrest?
10     Q. What were the different types of searches?         10     A. Any illegal contraband or weapons.
11     A. From what I recall is there was different          11     Q. What are you looking for in a Terry stop?
12   ways of searching a -- if I can go back, so we went     12     A. In a Terry stop?
13   over, from what I can recall and, like I said, it's     13     Q. Yes.
14   been a while, Terry stops to search incident to         14     A. Any weapons.
15   arrest, proper techniques on searching a male           15     Q. And then you also mentioned, I may have
16   incident to arrest, female incident to arrest.          16   misheard you, but searches specific to males and
17     Q. Is that all you recall?                            17   females that you had training on at PTI. Did I
18     A. Yes.                                               18   understand you correctly?
19     Q. What's your understanding of what a Terry          19     A. Yes, sir.
20   stop is?                                                20     Q. Can you tell me what your understanding is
21     A. A Terry stop -- can I use an example?              21   of the difference between a search of a male suspect
22     Q. Sure.                                              22   and a female suspect?
23     A. Okay. So, I mean, just happened the other          23     A. I'd say there's no difference, but I was
24   night is an armed robbery occurs in the City of         24   trained search incident to arrest that specifically
25   Urbana. A description of the subject is given out.      25   when you're doing a search incident to arrest on a

                                                   Page 22                                                      Page 24

 1   Black male, red sweatpants, black jacket. I'm in the  1      female, when searching the breast line you were
 2   vicinity. I see that subject. I get out with that     2      taught to use the side of your hand, go along the
 3   subject. And a firearm was implied during that        3      bottom of the breast line where presumably a bra,
 4   robbery. That I Terry stop -- got out with that       4      sports bra would be, and then through the middle of
 5   person, Terry stopped them, patted them down to       5      the breast just to ensure there was no weapon or
 6   ensure that there was no weapon on their person due 6        anything that could resemble a weapon.
 7   to them matching the description of where the         7        Q. Now, I just want to describe for the record
 8   crime -- in the vicinity where the crime had          8      the hand gesture you made. So you had your palm
 9   occurred.                                             9      facing down with your right hand, and you drew your
10     Q. So, if I understand you correctly, it's a       10      thumb across your chest just below, it looked like,
11   search of a weapon of a suspect of a particular      11      the breast plate; is that correct?
12   crime; is that fair?                                 12        A. Yes, sir.
13     A. Can you repeat that?                            13        Q. Then the second gesture you made was you
14     Q. I'm just trying to understand your              14      took your left hand at an angle, it looked like, with
15   description of a Terry stop, and it sounds like it's 15      the palm facing to your right and drew your thumb
16   the search for a weapon on a particular individual   16      down the center of your chest. Was that correct?
17   who's been suspected of a particular crime. Is that 17         A. Yes, sir.
18   a fair understanding of your answer?                 18        Q. Okay. Is that the only difference that you
19     A. Essentially what I'm saying is I had            19      understand to be the difference between a male and
20   reasonable suspicion to believe this subject was 20          female search subject to arrest?
21   involved in the crime that was reported to our       21        A. From what I recall.
22   dispatch center.                                     22        Q. If you recall, at PTI did you receive any
23     Q. You also mentioned a search incident to         23      other training in different types of searches?
24   arrest as one of the types of searches discussed at  24        A. Not that I can recall.
25   PTI. Can you tell me what your understanding is of 25          Q. At PTI did you receive any training in the

Min-U-Script®                       Area Wide Reporting and Video Conferencing                          (6) Pages 21 - 24
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2                Page 8 of 40
AYRES v.                                                                                         CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           February 20, 2020
                                                   Page 25                                                       Page 27

 1   production of reports?                                 1       Q. Did you pass your field training as a
 2     A. Yes.                                              2     police officer in Monticello?
 3     Q. Can you tell me about the training you had        3       A. Yes.
 4   in the production of reports at PTI?                   4       Q. Do you recall if you were assigned a
 5     A. From what I recall, we had training on            5     particular officer as a field training supervisor
 6   writing reports, something as simple as a theft of a   6     while a police officer in Monticello?
 7   lawn mower. We did a practice report on that. All      7       A. Yes.
 8   the way up to domestic battery and DUIs.               8       Q. Who was that officer?
 9     Q. So you essentially learned the importance         9       A. Officer Carolynn Wallenberg.
10   of various types of reports, correct?                 10       Q. Can you spell that for me, if you can?
11     A. Yes.                                             11       A. Spell the last name?
12     Q. Reports are generated so that any                12       Q. Can you spell the last name for us?
13   subsequent investigation or prosecution has an        13      A. Yes. William Adam Lincoln Lincoln Edward
14   accurate basis of facts, correct?                     14     Nora Boyd Edward Robert George Edward Robert.
15     A. Correct.                                         15       Q. After field training at Monticello, did you
16     Q. Any other reason why you draft a report?         16     receive any additional training for your position as
17     A. I would say the biggest reason is always         17     a police officer for the city of Monticello?
18   drafting a report on an arrest when a criminal        18       A. We received training on Taser and firearms.
19   offense has occurred for the court to review. Would 19         Q. How long did that training last?
20   also draft a report for use of force incident.        20       A. Firearms training was a qualification, so
21     Q. I want to get back to the difference             21     an hour of one day. Taser, the same amount of time.
22   between a Terry stop and a -- a Terry stop search and 22       Q. Did you pass both?
23   a search incident to an arrest. Can you help me       23       A. Yes.
24   understand the difference between the two? What do 24          Q. Any additional training as a police officer
25   you understand to be the difference between a Terry 25       for the city of Monticello?

                                                   Page 26                                                       Page 28

 1   stop and a search incident to an arrest?                 1     A. Local MTU courses. I don't recall what
 2     A. Well, Terry stop is a reasonable suspicion          2   those were, though.
 3   that that subject was involved in some kind of crime.    3     Q. I'm sorry. You said local MPU?
 4   So essentially you are just patting down the exterior    4     A. MTU.
 5   of that person, ensuring that they don't have any        5     Q. MTU?
 6   weapons or anything that could harm the deputy or        6     A. Yes, sir.
 7   officer on their person. You're not digging into         7     Q. What is an MTU course?
 8   their pockets. Essentially just a pat down or frisk      8     A. I believe it stands for mobile training
 9   of their exterior.                                       9   unit.
10     Q. After PTI but focusing on your time as a           10     Q. What is a mobile training unit?
11   police officer from the city of Monticello, did you     11     A. It's essentially free classes that are held
12   receive any additional training?                        12   with certified instructors locally on various law
13     A. Field training.                                    13   enforcement topics.
14     Q. What did field training in Monticello              14     Q. Do you recall any of the topics that were
15   encompass?                                              15   covered?
16     A. Going over policy, report writing.                 16     A. I recall two of them. One was criminal law
17     Q. Do you recall how long this field training         17   update and the second was DUI enforcement.
18   lasted?                                                 18     Q. Now I want to get back to your time with
19     A. I do not.                                          19   the sheriff's department. When you were hired with
20     Q. Was it less than a year?                           20   the sheriff's department, did you have to undergo any
21     A. Yes.                                               21   training at PTI?
22     Q. Less than six months?                              22     A. No.
23     A. Yes.                                               23     Q. Did you have to undergo any training when
24     Q. Less than three months?                            24   you began work as a sheriff's deputy?
25     A. Around three months.                               25     A. Yes. Field training.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                           (7) Pages 25 - 28
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2                Page 9 of 40
AYRES v.                                                                                       CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                         February 20, 2020
                                                   Page 29                                                     Page 31

 1     Q. How long did field training last?                 1     like just a little check box like I have read the
 2     A. I don't recall the exact time or amount.          2     information on this page or something like that?
 3     Q. Less than a year?                                 3       A. Yes.
 4     A. Yes.                                              4       Q. I'm sorry to interrupt. Continue.
 5     Q. Less than three months?                           5       A. And then you had to also acknowledge that
 6     A. Yes.                                              6     you went over the policy and procedure in your field
 7     Q. What are some of the things that are              7     training booklet. So there's a ton of paperwork that
 8   covered in field training for the sheriff's            8     you get when you're going through field training.
 9   department?                                            9        Q. This is a physical booklet?
10     A. For me, the biggest thing was just the           10        A. Hard, yeah. So it's paper, yes. And then
11   different computer systems, report systems.           11     if you had questions, and most the time my field
12   Champaign County used a totally different system to 12       training officer would sit with me as I went through
13   type reports and run local database through.          13     those, the numerous policies and procedures.
14     Q. Different from your time as a police             14        Q. Do you recall who your field training
15   officer for the city of Monticello?                   15     officer was?
16     A. Correct.                                         16        A. Yes. I had three of them.
17     Q. Okay. Do you recall any other subjects for       17        Q. Okay. Let's start with the first field
18   field training?                                       18     training officer that you had. Who was that?
19     A. Policy and procedure.                            19        A. Deputy Brian Malloch.
20     Q. What do you mean by policy and procedure         20        Q. Can you spell Malloch for us?
21   training?                                             21       A. Yeah. M as in Mary, A as in Adam, L as in
22     A. Sheriff's office obviously has its own           22     Lincoln, L as in Lincoln, O as in ocean, C as in
23   policy set, so we were -- as a new deputy, you're 23         Charles, H as in Henry.
24   required to read through the policies, at which point 24        Q. How long did you train with Officer
25   you acknowledge and go through those policies with 25        Malloch?

                                                   Page 30                                                     Page 32

 1   your field training officer to ensure that they've   1         A. Month and a half.
 2   been gone over.                                      2         Q. At the training with Officer Malloch did
 3     Q. Is there any sort of test or examination        3       you have another field training officer?
 4   that you need to pass on those policies from the     4         A. Yes.
 5   Champaign County sheriff's department?               5         Q. Who was that?
 6     A. No.                                             6         A. Deputy Ted Nemecz.
 7     Q. Any other subjects of training in this          7         Q. Can you spell Nemecz for us?
 8   field training?                                      8         A. N as in Nora, E as in Edward, M as in Mary,
 9     A. Essentially it was just training, traffic       9       E as in Edward, C as in Charles, Z as in zebra.
10   stops, I mean, responding to calls for service, and 10         Q. How long did you train with Officer Nemecz?
11   then if your field training officer saw a point of 11          A. Couple weeks.
12   improvement or would give you advice on what you        12     Q. Less than a month then?
13   could do better or maybe what they do different maybe   13     A. Yes.
14   from what Monticello does.                              14     Q. After -- strike that. Excuse me. After
15     Q. I want to get back to the policies and             15   Officer Nemecz, did you train with any other field
16   procedures quickly. You mentioned that you would        16   training officers?
17   discuss them with your field training officer,          17     A. Yes.
18   correct?                                                18     Q. Who was that?
19     A. Yes.                                               19     A. Well, he's now Investigator Casey Donovan.
20     Q. How would a field training officer ensure          20     Q. How long did you train with now
21   that their field trainee would understand the           21   Investigator Donovan?
22   policies and procedures?                                22     A. Less than a month.
23     A. So when we look over policy and procedure,         23     Q. After Officer Donovan, did you have a new
24   you have to acknowledge. It's on the computer.          24   field training officer?
25     Q. Sorry to interrupt, but are you talking            25     A. No.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (8) Pages 29 - 32
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 10 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 33                                                      Page 35

 1     Q. Any other training that you underwent at            1     A. I don't recall.
 2   the sheriff's department?                                2     Q. Less than four hours?
 3     A. We have had numerous annual trainings.              3     A. Yes.
 4     Q. Annual training?                                    4     Q. Less than two hours?
 5     A. Yes, sir.                                           5     A. I don't recall.
 6     Q. When was the last time you had an annual            6     Q. Any other subjects covered by the annual
 7   training session?                                        7   training sessions for the sheriff's department?
 8     A. I'm sorry. Is today Thursday?                       8     A. Firearms.
 9     Q. Yes, it is.                                         9     Q. Any others?
10     A. So Monday of this week.                            10     A. Not that I can recall.
11     Q. How long did that training session last?           11     Q. I want to talk about the policies and
12     A. Half hour.                                         12   procedures. Strike that. First, is there any other
13     Q. What was the subject of that training              13   training that you underwent at the Champaign County
14   session?                                                14   Sheriff's Office?
15     A. Taser certification.                               15     A. More mobile MTU courses.
16     Q. Did you pass your Taser certification?             16     Q. Anything different than the prior MTU
17     A. Yes.                                               17   courses that you discussed?
18     Q. Congratulations.                                   18     A. Yes.
19     A. Thanks.                                            19     Q. How so?
20     Q. Prior to Monday, when was the last time you        20     A. I mean, just -- they weren't DUI
21   had one of these annual training sessions with the      21   enforcement like at Monticello or the criminal
22   sheriff's department?                                   22   update.
23     A. In the fall.                                       23     Q. What was the subject that was covered by
24     Q. Would that be the fall of 2019?                    24   the MTU courses while at the sheriff's department?
25     A. Yes.                                               25     A. Crisis intervention, proactive patrol

                                                   Page 34                                                      Page 36

 1     Q. Do you recall the subject of that training          1   tactics.
 2   session?                                                 2     Q. What do you mean by proactive patrol
 3     A. Felony traffic stops.                               3   tactics?
 4     Q. What do you mean by a felony traffic stop?          4     A. Essentially case law on criminal
 5     A. A traffic stop where a vehicle has been             5   interdiction.
 6   involved in a felony offense.                            6     Q. Any other subjects?
 7     Q. So you already have prior information about         7     A. Not that I recall. I mean, we're required
 8   that vehicle before even initiating the traffic stop;    8   by state to do mandated trainings so I frequently
 9   is that correct?                                         9   attend those, but I can't recall the exact names of
10     A. Correct.                                           10   them.
11     Q. How long did the felony traffic stop               11     Q. It's kind of like a continuing education
12   training last in the fall of 2019?                      12   thing?
13     A. Four hours.                                        13     A. Yes.
14     Q. Do you recall any other subjects that have         14     Q. Okay. How long did the crisis intervention
15   been covered in an annual training session at the       15   training last, if you remember?
16   sheriff's department?                                   16     A. Eight hours.
17     A. Control tactics.                                   17     Q. Do you remember how long the patrol tactic
18     Q. What do you mean by control tactics?               18   session lasted?
19     A. If a subject is being resistant or if              19     A. Sixteen hours.
20   you're fighting with a subject, how to use pressure     20     Q. Any other training that you've received
21   or counterpressure holds on one's arm while still       21   from the Champaign County Sheriff's Office that we
22   using reasonable force. Also proper handcuffing         22   haven't discussed yet?
23   techniques was discussed in it.                         23     A. Yes. One more. They sent me to a
24     Q. How long did that training last, if you            24   statewide criminal interdiction week long conference.
25   remember?                                               25     Q. What was the subject of this conference on

Min-U-Script®                       Area Wide Reporting and Video Conferencing                          (9) Pages 33 - 36
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 11 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 37                                                      Page 39

 1   criminal -- interdiction you said?                       1   conducting that.
 2     A. Correct. It was mainly -- they had guest            2      Also I've had instances where a large bulge
 3   speakers from all over the nation on the use of          3   could be showing out of a female's crotch area and I
 4   narcotic detection, canines on traffic stops,            4   have reasonable suspicion that narcotics were inside
 5   observing criminal behavior when on patrol as far as     5   of that area, I would have the female come and
 6   traffic stops go. It was mainly -- had to do with        6   conduct that just because they're the same sex.
 7   interdiction for illegal, large sums of illegal          7     Q. If you were at a traffic stop and wanted to
 8   narcotics or felony arrest warrants when out on          8   request the presence of a female officer to search a
 9   patrol.                                                  9   female suspect, how would you do it?
10     Q. Any other training that we haven't talked          10     A. I would get on the radio and ask METCAD,
11   about that you received as a sheriff's deputy for       11   who's our dispatch center, to have a female deputy
12   Champaign County?                                       12   respond to my location.
13     A. Not that I can recall.                             13     Q. Other than going over your radio, is there
14     Q. How long did this seminar in crime                 14   any other method of communication that you could use
15   interdiction last?                                      15   to request the presence of a female officer?
16     A. Forty hours.                                       16     A. Yes. We can message on our computers.
17     Q. You said it was statewide, correct?                17     Q. Is that like an instant message?
18     A. Yes.                                               18     A. Yes.
19     Q. Where was it held?                                 19     Q. Do you know what system operates on your
20     A. The new Macon County Law Enforcement               20   computer that allows you to instant message from it?
21   Training Center.                                        21     A. Premier MDC. At least that's what the icon
22     Q. Are you familiar with the Champaign County         22   is on my desktop.
23   sheriff's department policies and procedures            23     Q. And that's a computer that's in your squad
24   regarding conducting searches?                          24   car, correct?
25     A. Yes.                                               25     A. Yes, sir.

                                                   Page 38                                                      Page 40

 1     Q. What's your understanding of the Champaign          1     Q. Do you know who that message is able to be
 2   County policies and procedures of conducting searches    2   viewed by? Is it something that goes out to the
 3   of a member of the opposite sex?                         3   entire department?
 4     A. When applicable or, in layman's terms, if           4     A. No. You can select who you send it to, but
 5   possible have a deputy of the same sex on scene or       5   our command has the ability to look at any message we
 6   respond to that scene to conduct the search.             6   send.
 7     Q. Do you know why that's the case?                    7     Q. But you can select an individual officer,
 8     A. To --                                               8   correct?
 9              MR. VAYR: For the record, just to             9     A. Yes.
10   repeat, if you don't know an answer to a question as    10     Q. And you can select several officers?
11   you sit here right now that's not a sin.                11     A. Yes.
12              THE WITNESS: Okay. I don't know.             12     Q. Or you could choose to send it to the whole
13     Q. (by Mr. Mc Carter) Is a female required to         13   department; is that fair?
14   conduct -- strike that. Is a female officer required    14     A. Yes.
15   for every search of a female suspect?                   15     Q. Are those the only two means of
16     A. No.                                                16   communication that you can use to request the
17     Q. When are some of the occasions -- strike           17   presence of a female officer or are there any others?
18   that. What are some of the factors that would           18     A. Those are the only two.
19   require the presence of a female officer to search a    19     Q. Are there any special requirements, as far
20   female suspect?                                         20   as you know, based on the policies and procedures of
21     A. Again, if applicable, if we have a female          21   the Champaign County sheriff's department, regarding
22   deputy working, I would always call for that female     22   how to conduct a search of a member of the opposite
23   deputy to respond to where I'm at, conduct the search   23   sex?
24   or even a pat down just to make that female feel more   24     A. No. Can I add a respectful manner.
25   comfortable just having someone of the same sex         25     Q. Are you aware of anything in the Champaign

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (10) Pages 37 - 40
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2               Page 12 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 41                                                      Page 43

 1   County policies and procedures requiring a search of     1   possible?
 2   a member of the opposite sex to occur at any             2     A. And we're talking solely females?
 3   particular geographic location at a crime scene? And     3     Q. Let me rephrase my question so we're all on
 4   what I mean by that is -- allow me to rephrase that      4   the same page. If possible, can you give me an
 5   question. I got a little lost myself.                    5   estimation as to what percentage of searches that
 6      Is there anything in the policies and                 6   you've performed on female suspects you've previously
 7   procedures, as far as you understand them, that          7   requested the presence of a female officer, whether
 8   requires the search of a member of the opposite sex      8   through your computer messaging system or over the
 9   to occur at any particular location at a crime scene?    9   radio?
10     A. No.                                                10     A. I can't give a percentage. Just when
11     Q. Anything that you're aware of in the               11   applicable.
12   policies and procedures regarding what part of the      12     Q. Now, we mentioned two types of searches
13   member of the opposite sex you're allowed to search?    13   earlier. There was the Terry search and then the
14     A. In the policy and procedure, no.                   14   search incident to arrest. Do you recall that?
15     Q. Other than I think you said with respect to        15     A. Yes.
16   dignity, and sorry if I misquote you, is there          16     Q. Of the searches that you've previously
17   anything that changes in how you conduct a search if    17   performed on female suspects, is it possible for you
18   the subject of that search is a male or female?         18   to give me an estimation as to what percentage of
19     A. No. They're both going to be conducted in          19   those were Terry searches as opposed to searches
20   a respectful manner, in an unobtrusive way.             20   incident to arrest?
21     Q. As far as you're aware, have you ever heard        21     A. I cannot.
22   of any other officers or members of the Champaign       22     Q. When was the last time you conducted a
23   County sheriff's department being disciplined for       23   search of a female suspect?
24   improperly searching an individual?                     24     A. I don't recall.
25     A. No.                                                25     Q. I apologize. I usually pay attention to

                                                   Page 42                                                      Page 44

 1     Q. Have you ever heard of any other officers           1   what time we started and try to take a break
 2   at the Champaign County sheriff's department who have    2   approximately every hour. I don't think we've gone
 3   been disciplined for an improper search of a member      3   that long but, Deputy, are you okay to keep going?
 4   of the opposite sex?                                     4     A. Yes.
 5     A. No.                                                 5     Q. Or would you like to take a bathroom break
 6     Q. Obviously we're here today to discuss an            6   or anything?
 7   incident with my client, Wylesha Ayres, on May 8th of    7     A. No. I'm good.
 8   2019. But other than that incident, have you             8     Q. Do you know if the sheriff's department,
 9   personally ever had an occasion to search a female       9   Champaign County sheriff's department, has any
10   suspect?                                                10   written policies and procedures regarding whether or
11     A. Yes.                                               11   not a report needs to be drafted as the result of any
12     Q. How many times?                                    12   search of a member of the opposite sex?
13     A. I do not recall.                                   13     A. I do not recall.
14     Q. More or less than ten?                             14     Q. Are you aware of any policy or procedure
15     A. More.                                              15   that exists that requires any sort of reporting to be
16     Q. More or less than twenty?                          16   done if an officer has to search a member of the
17     A. I don't recall.                                    17   opposite sex?
18     Q. During these searches that you've performed        18     A. No.
19   of female suspects, have you ever prior to conducting   19     Q. You're just not aware one way or the other?
20   that search requested the presence of a female          20     A. Correct.
21   officer?                                                21     Q. Have you ever discussed the search of Ms.
22     A. Yes.                                               22   Ayres on May 8, 2019, with any of your supervisors at
23     Q. How many of those?                                 23   the Champaign County sheriff's department?
24     A. I don't recall.                                    24     A. No.
25     Q. If you can give me a percentage. Is it             25     Q. Have you ever conducted -- strike that.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (11) Pages 41 - 44
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2               Page 13 of 40
AYRES v.                                                                                       CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                         February 20, 2020
                                                  Page 45                                                      Page 47

 1   Have you ever discussed the specifics of the search     1     A. Correct.
 2   with Ms. Ayres with any of your fellow officers at      2     Q. What training did you have specific to your
 3   the Champaign County sheriff's department?              3   work as a canine officer?
 4     A. No.                                                4     A. We both went to a two month academy.
 5     Q. Now I want to get to the incident that             5     Q. Both meaning you and your dog?
 6   brings us here today. Do you recall an incident --      6     A. The dog, yes.
 7   do you recall -- strike that.                           7     Q. What's your dog's name?
 8       Do you recall a traffic stop with Ms. Wylesha       8     A. Lesan.
 9   Ayres on May 8th, 2019?                                 9             MR. VAYR: I'm sorry, counsel, but can
10     A. Yes.                                              10   you spell that for the record? I'm sure the court
11     Q. Now, before we get to the traffic stop            11   reporter would appreciate it.
12   itself, I'd like to start with your shift. Can you     12             THE WITNESS: Sure. L as in Lincoln,
13   tell me what shift you were working that day?          13   E as in Edward, S as in Sam, A as in Adam, and N as
14     A. Night shift.                                      14   in Nora.
15     Q. When did that start?                              15     Q. (by Mr. Mc Carter) What kind of dog is
16     A. 18:00 hours.                                      16   Lesan?
17     Q. So about 6:00 p.m.?                               17     A. German shepherd.
18     A. Yes, sir.                                         18     Q. Have you only worked with Lesan?
19     Q. When was your shift scheduled to end?             19     A. Yes.
20     A. 5:30 in the morning.                              20     Q. What are some of the things that were
21     Q. Did you have a specific assignment that           21   covered at the training that you and Lesan attended?
22   day?                                                   22     A. Illinois law, case law as far as use of a
23     A. I would have had a specific assignment.           23   canine. Most of the training was training the dog.
24   We're assigned certain beats. I don't recall what      24   When we get the dogs, they're green dogs is what they
25   the beat was.                                          25   call them so they don't even know how to sit down.

                                                  Page 46                                                      Page 48

 1     Q. You don't recall your beat assignment for          1   So you're essentially putting narcotic odors on the
 2   May 8, 2019?                                            2   dogs for them to recognize it. So you're training
 3     A. Correct.                                           3   the dog so it's ready to work the street.
 4     Q. Now beat is just an area of patrol,                4     Q. How old is the dog when you first are
 5   correct?                                                5   assigned to begin training?
 6     A. Yes.                                               6     A. Less than a year old.
 7     Q. Would you have been assigned just to patrol        7     Q. Do you recall when this training took
 8   a particular beat, or did you have any additional       8   place? Would that have been in December 2017?
 9   duties or responsibilities during your shift on May     9     A. So we hit the street on December '17. We
10   8th, 2019?                                             10   got out of training then. Training began in October
11     A. I would have been assigned to patrol my           11   2017.
12   beat, but I do have numerous occasions where I         12     Q. How long did it last?
13   respond outside of my beat with my canine to assist    13     A. Two months.
14   other agencies or my agency.                           14     Q. Where was it?
15     Q. I want to explore that a little bit. Now,         15     A. Danville, Illinois.
16   you're a deputy sheriff, correct?                      16     Q. On May 8th, 2019, were you working with
17     A. Yes, sir.                                         17   Lesan?
18     Q. But you also work with a canine, correct?         18     A. Yes.
19     A. Yes.                                              19     Q. Are you familiar with Wylesha Ayres?
20     Q. Okay. When did you begin work with a              20     A. Yes.
21   canine?                                                21     Q. How so?
22     A. December of 2017.                                 22     A. From the traffic stop on the 8th.
23     Q. So you never worked with a canine before          23     Q. Have you -- prior to May 8th, 2019, did you
24   joining the Champaign County sheriff's department,     24   have any other encounters with Wylesha Ayres?
25   correct?                                               25     A. No, sir.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (12) Pages 45 - 48
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 14 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 49                                                      Page 51

 1     Q. After May 8th, 2019, have you had any               1     Q. You don't remember the month?
 2   subsequent encounters with Wylesha Ayres?                2     A. No.
 3     A. Yes.                                                3     Q. Where was this crash at?
 4     Q. Can you tell me about the first one?                4     A. It was on a county road south of Mahomet.
 5     A. The first one was the traffic stop on May           5     Q. Did it involve another vehicle in addition
 6   8th.                                                     6   to Ms. Graham's vehicle?
 7     Q. After May 8, 2019, can you tell me about            7     A. Yes.
 8   the next time that you encountered Wylesha Ayres?        8     Q. Was it just the two vehicles?
 9     A. Yes. It was in December 2019. I don't               9     A. Yes.
10   recall the exact date. But she was a passenger on a     10     Q. Were there any injuries?
11   vehicle that I stopped pursuant to an Illinois          11     A. Possible injury.
12   Vehicle Code violation.                                 12     Q. Was EMS called to the scene of this
13     Q. Do you remember what the violation was that        13   particular crash?
14   you initially stopped this vehicle for?                 14     A. Yes.
15     A. Failure to signal when required.                   15     Q. Was somebody escorted out in an ambulance?
16     Q. Do you remember the type of vehicle?               16     A. Yes.
17     A. Sedan.                                             17     Q. Was it Ms. Graham?
18     Q. So it was not a silver Jeep Patriot?               18     A. No.
19     A. No.                                                19     Q. Were any tickets issued?
20     Q. Do you recall who the driver of that               20     A. Yes.
21   vehicle was?                                            21     Q. Do you recall to who?
22     A. I don't recall her name.                           22     A. Ms. Graham.
23     Q. But it was a female?                               23     Q. Do you recall for what?
24     A. Yes.                                               24     A. Failure to reduce speed to avoid an
25     Q. Were any tickets or citations issued at            25   accident.

                                                   Page 50                                                      Page 52

 1   this traffic stop?                                       1     Q. Did you issue that ticket or was it another
 2     A. No, sir.                                            2   officer?
 3     Q. Any arrests made?                                   3     A. I did.
 4     A. No, sir.                                            4     Q. Other than this crash sometime in the fall
 5     Q. Any searches conducted of the two                   5   of 2019, have you had any subsequent interactions
 6   passengers in the sedan?                                 6   with Latika Graham?
 7     A. No.                                                 7     A. No.
 8     Q. Any search of the sedan itself?                     8     Q. Getting back to May 8th, 2019, do you
 9     A. No.                                                 9   recall the type of vehicle that Ms. Ayres was
10     Q. Was there just the two passengers?                 10   operating that night?
11     A. Yes.                                               11     A. A Jeep Patriot.
12     Q. After December 2019, have you had any              12     Q. Had you had any prior interactions with
13   subsequent encounters with Ms. Ayres?                   13   that Jeep Patriot before May 8th, 2019?
14     A. No.                                                14     A. Not that I can recall.
15     Q. Are you familiar with a Latika Graham?             15     Q. If you recall, have you had any subsequent
16     A. Yes.                                               16   interactions with that Jeep Patriot after May 8th,
17     Q. How so?                                            17   2019?
18     A. She was a passenger in the vehicle Wylesha         18     A. Yes.
19   was operating on May 8th, and I also handled a          19     Q. Other than this crash that we just
20   traffic crash that she was operating the Jeep Patriot   20   discussed with Latika Graham, have you had any
21   in.                                                     21   interactions?
22     Q.   Do you recall when this crash occurred?          22     A. No.
23     A.   In the fall of last year.                        23     Q. So on May 8th, 2019, can you tell me the
24     Q.   Fall of 2019?                                    24   first time that you recognized or noticed the Silver
25     A.   Yes.                                             25   Jeep Patriot that Ms. Graham was operating?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (13) Pages 49 - 52
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 15 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 53                                                      Page 55

 1     A. Yes. At the intersection of North Mattis            1   LEADS, what did you learn, if anything?
 2   and West Bloomington Avenue in Champaign, Illinois.      2     A. That the plate was expired.
 3      Q. Do you recall what time of night this was?         3     Q. Did you use any other system to search any
 4      A. Evening. Dark out.                                 4   other information from the silver Jeep Patriot?
 5      Q. Can you be any more specific?                      5     A. Not that I can recall.
 6      A. I cannot recall the exact time.                    6     Q. Did you call over your radio for any
 7      Q. Was the car traveling on Madison (sic) or          7   information regarding the license plate?
 8   Bloomington when you first saw it?                       8     A. Not that I can recall.
 9      A. Mattis.                                            9     Q. Why not?
10      Q. Mattis. Which direction?                          10     A. Because I'd already observed on LEADS it
11      A. Northbound.                                       11   was expired, which is probable cause for a traffic
12      Q. Which direction were you traveling?               12   stop.
13      A. Southbound.                                       13     Q. Do you know -- the information that you got
14      Q. When you first saw the car, what did you          14   back from LEADS, do you know how that information is
15   notice?                                                 15   generated?
16      A. One headlight. Only one headlight was             16     A. Through the secretary of state's office.
17   illuminated.                                            17     Q. I want to be clear. So you learned that
18      Q. Anything else?                                    18   the registration was expired, correct?
19      A. When I first observed it, no.                     19     A. Correct.
20      Q. What'd you do when you saw the car                20     Q. Do you know how the information in LEADS is
21   traveling northbound with one headlight?                21   updated?
22     A. Turned around and got behind the vehicle or        22     A. No, sir.
23   behind the Jeep.                                        23     Q. Do you know how that information is
24      Q. Then what?                                        24   maintained?
25      A. Ran the affixed registration on the back of       25     A. No, sir.

                                                   Page 54                                                      Page 56

 1   the vehicle.                                             1     Q. Do you know who is responsible or what
 2     Q. What happened when you ran the                      2   agency is responsible for updating LEADS?
 3   registration?                                            3     A. No, sir.
 4     A. I observed that -- it was expired by two            4     Q. Is LEADS a system that's unique to the
 5   months.                                                  5   Champaign County sheriff's department?
 6     Q. When you say ran the registration, what did         6     A. No, sir.
 7   you use to run the registration?                         7     Q. Who uses LEADS, if you know?
 8     A. My in-car computer, specifically LEADS.             8     A. Agencies throughout the state of Illinois,
 9     Q. Can you tell me what LEADS is?                      9   police agencies.
10     A. Well, it's essentially a computer program          10     Q. After you learned that the license plate
11   where I can type in a license plate, a name, a serial   11   was expired, what did you do?
12   number to a gun, and it will show, for example, if      12     A. I traveled -- remained behind the vehicle,
13   the license plate is valid, suspended, expired. Just    13   activated the red and blue emergency lights on my
14   the status of that license plate.                       14   Champaign County Sheriff's Office marked squad car to
15     Q. Do you recall what information you inputted        15   conduct a traffic stop pursuant to two Illinois
16   into LEADS on May 8th, 2019, regarding that silver      16   Vehicle Code violations.
17   Jeep Patriot?                                           17     Q. What kind of squad car do you operate?
18     A. Yes. The letter or letters and numbers on          18     A. A Ford Police Interceptor SUV, 2017.
19   the rear license plate.                                 19     Q. That would be like an Explorer, right?
20     Q. So it would have been just the information         20     A. Yes, sir.
21   from the license plate?                                 21     Q. When you turned on your overhead lights,
22     A. Yes.                                               22   what happened?
23     Q. Anything else?                                     23     A. The vehicle pulled off to the right side of
24     A. No.                                                24   Anthony Drive.
25     Q. When you inputted the license plate into           25     Q. What did you do?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (14) Pages 53 - 56
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2              Page 16 of 40
AYRES v.                                                                                     CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                       February 20, 2020
                                                 Page 57                                                    Page 59

 1     A. I exited my squad car.                            1     Q. What did you do when you returned to your
 2     Q. And what did you do when you exited your          2   squad car?
 3   squad car?                                             3     A. Well, when I was walking back to my squad
 4     A. Approached the stopped vehicle.                   4   car I called for a second unit. Once I got back to
 5     Q. How? Did you approach the driver's side or        5   my squad car I started conducting the checks on my
 6   the passenger side?                                    6   computer that I do on every traffic stop.
 7     A. Passenger side.                                   7     Q. So before you got back to your car, you
 8     Q. Why the passenger side?                           8   radioed for a second unit?
 9     A. Just through my training and experience, I        9     A. Yes, sir.
10   approach on the passenger side for officer safety.    10     Q. How'd you do that?
11     Q. When you approach the passenger side of the      11    A. I asked METCAD, who's our dispatch center,
12   vehicle, what happened next?                          12   said my badge number, METCAD 527, start me a second
13     A. I identified myself and the reason for the       13   PC search.
14   stop.                                                 14     Q. How did METCAD respond?
15     Q. Were you in uniform?                             15     A. I don't recall. When I got back to my
16     A. Yes, sir.                                        16   squad car, Deputy Floyd 521 advised he would be
17     Q. What did you -- did you talk through the         17   en route from the Circle K at Mattis and Olympian,
18   window or did you ask for the window to be rolled     18   which is just north of where I was.
19   down?                                                 19     Q. Why did you radio for a second unit at that
20     A. Ms. Graham rolled the window down.               20   time?
21     Q. So Ms. Graham was the passenger?                 21     A. Due to the odor of cannabis I detected
22     A. Yes.                                             22   emanating from the interior of the vehicle.
23     Q. How did you know it was Ms. Graham?              23     Q. When did you detect an odor of cannabis
24     A. By her identification.                           24   emanating from the vehicle?
25     Q. Did you ask for her identification?              25     A. As soon as I walked up to the front

                                                 Page 58                                                    Page 60

 1     A. Yes.                                            1 passenger window that was rolled down.
 2     Q. Did you ask for the driver's                    2   Q. How'd you know it was cannabis?
 3   identification?                                      3   A. Training and experience.
 4     A. Yes.                                            4   Q. Since the time that you radioed for a
 5     Q. Did you say anything else to the passenger      5 second unit until the time Deputy Floyd arrived, do
 6   or the driver at that point when you're outside the  6 you recall how much time had elapsed?
 7   passenger window?                                    7   A. I do not.
 8     A. Yes.                                            8   Q. More or less than five minutes?
 9     Q. What did you say?                               9   A. Less.
10     A. That they were being audio and -- that our 10       Q. I want to back up a little bit. On May 8,
11   contact was being audio and video recorded, the 11 2019, if you know, can you tell me how many officers
12   reason why I stopped them, and that I was not going 12 or deputies from the Champaign County sheriff's
13   to issue her a citation for stopping her for an     13 department were working that night?
14   expired registration.                               14   A. Would have been more than five.
15     Q. Did they say anything back?                    15   Q. Do you know if it was more than ten?
16     A. Ms. Graham informed me that she was on her 16       A. Less.
17   way to work.                                        17   Q. Do you know if there were any female
18     Q. Ms. Ayres say anything?                        18 officers working that night?
19     A. Not that I can recall.                         19   A. There was not.
20     Q. Did both of them provide you with their        20   Q. Doing okay so far?
21   identification?                                     21   A. No, I'm good. Thank you.
22     A. Yes.                                           22   Q. So other than the smell of marijuana, the
23     Q. What happened after you received the           23 notice from LEADS that the license plate was expired,
24   identification for both Ms. Graham and Ms. Ayres? 24 and the headlight being out, did you notice anything
25     A. I returned to my squad car.                    25 else that might have been indicative of a violation


Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (15) Pages 57 - 60
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 17 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 61                                                      Page 63

 1   of either the Illinois Vehicle Code or the Illinois    1       A. ARMS is a local database that has
 2   Criminal Code?                                         2     information pertinent to just the agencies that I
 3     A. Yes, sir.                                         3     just listed.
 4     Q. What was that?                                    4       Q. When you ran Ms. Graham's information
 5     A. That Ms. Ayres' driver's license was              5     through LEADS, did any information come back?
 6   expired.                                               6       A. That her driver's license was valid.
 7     Q. So in our timeline we're back at your car.        7       Q. Anything else?
 8   You've already radioed for Deputy Floyd, correct?      8       A. Not that I can recall.
 9     A. Yes, sir.                                         9       Q. When you ran Ms. Graham's information
10     Q. Now, what did you do when you reached back       10     through ARMS, did any information come back?
11   to your squad car?                                    11       A. Yes.
12     A. I began running through the checks that I        12       Q. Do you recall what?
13   do on every traffic stop on the computer.             13       A. I just recall that she had numerous
14     Q. What do you mean by checks that you do on a      14     contacts with different agencies that share ARMS.
15   traffic stop?                                         15       Q. What do you mean by contacts?
16     A. So I did a LEADS check on Ms. Graham and         16       A. So any time -- if I get out with Joe Smith
17   Ms. Ayres on my computer, which includes, obviously, 17      on the side of the road and I get a -- fill out a
18   their driver's license status. Will also show if      18     contact FI form, so field identification form, turn
19   they have any wants or warrants out for their arrest, 19     that in at the end of shift, our secretaries will
20   and it will also show if they have any kind of        20     enter that into ARMS.
21   criminal history.                                     21        So say a different agency gets out with that
22     Q. So if I understand you correctly, you've         22     subject, they can put his name in ARMS and be like,
23   done three LEADS searches at this time. One based on 23      hey, Deputy Christensen got out with this guy on the
24   the license plate of the vehicle and then one         24     20th of February and this is what it was for.
25   specific to Ms. Ayres and one specific to Ms. Graham; 25       Q. You mentioned a secretary will enter the

                                                   Page 62                                                      Page 64

 1   is that correct?                                         1   information from that contact into ARMS. Have you
 2     A. Correct.                                            2   personally ever had an occasion to enter information
 3     Q. I want to start with Ms. Graham. What               3   into ARMS?
 4   information would you have put into LEADS to conduct     4     A. Yes.
 5   this investigation?                                      5     Q. What kind of information would you be
 6     A. Her last name, first name, middle initial,          6   required to enter into ARMS that might be different
 7   gender, date of birth.                                   7   from the secretary who's entering information from a
 8     Q. Anything else?                                      8   contact card?
 9     A. No, sir.                                            9     A. I would be entering in FI's if I'm typing
10     Q. Did you input Ms. Graham's information into        10   uniformed or in a police report. I have to enter
11   any other system other than LEADS?                      11   that person's name and all their information into the
12     A. Yes.                                               12   police report, and that would also show up.
13     Q. What was that other system?                        13     Q. Is that -- is Ms. Graham's prior contacts
14     A. ARMS.                                              14   with the various agencies that use ARMS the only
15     Q. What is ARMS?                                      15   thing that you recall coming back when you searched
16     A. It stands for something, but it essentially        16   her name or searched her information on May 8th,
17   is a shared police database that the Champaign County   17   2019?
18   Sheriff's Office shares in collaboration with the       18     A. Yes.
19   City of Champaign police, University of Illinois        19     Q. What -- when the information came back on
20   police, Rantoul police, and Urbana police.              20   Ms. Graham from searching ARMS, what did you take
21     Q. Do you know of any other departments that          21   that to mean?
22   use ARMS?                                               22     A. I saw that she had numerous contacts, and I
23     A. No, sir.                                           23   left it at that.
24     Q. Can you tell me the difference between             24     Q. Did it inform your decisionmaking about how
25   LEADS and ARMS?                                         25   to conduct the traffic stop on May 8th, 2019?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (16) Pages 61 - 64
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 18 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 65                                                      Page 67

 1     A. No.                                                 1   was just in the back of my mind when I had contact
 2     Q. Why not?                                            2   with her.
 3     A. Because she didn't have any alerts by her           3    Q. As you sit here today, do you recall what
 4   name in ARMS.                                            4   information came back to you about what Ms. Ayres was
 5     Q. What do you mean by alerts?                         5   arrested for?
 6     A. If a subject has been arrested or if                6     A. I don't recall via LEADS.
 7   they're affiliated with any kind of officer              7     Q. Anything else that you learned of from
 8   information, what we call 10-0, so officer safety,       8   LEADS regarding Ms. Ayres?
 9   someone's name will be -- they'll either have a red      9     A. No, sir.
10   by their name or there will be an A by their name       10     Q. And, again, you don't know how this LEADS
11   meaning they've been arrested. I did not see any,       11   system is maintained, correct?
12   essentially, red flags by Ms. Graham's name.            12     A. By the secretary of state.
13     Q. You also mentioned that -- strike that.            13     Q. But -- I'm sorry. I cut you off. Go
14   First, did you search Ms. Graham's information in any   14   ahead.
15   other manner other than LEADS or ARMS?                  15     A. No, I don't know specifically how it is
16     A. Not that I can recall.                             16   maintained.
17     Q. You also mentioned that you searched Ms.           17     Q. Nobody in the Champaign sheriff's
18   Ayres' information, correct?                            18   department is responsible for maintaining LEADS,
19     A. Yes, sir.                                          19   correct?
20     Q. Did you search that in both LEADS and ARMS?        20             MR. VAYR: Objection, speculation. To
21     A. Yes, sir.                                          21   the extent you know the answer.
22     Q. When you entered Ms. Ayres' information            22     Q. (by Mr. Mc Carter) You can go ahead and
23   into LEADS, what information did you enter?             23   answer if you understand the question.
24     A. Her last name, first name, middle initial,         24     A. They do not maintain it. They can add
25   gender, date of birth.                                  25   information into it, but they do not maintain it.

                                                   Page 66                                                      Page 68

 1    Q. When you entered that information into             1       Q. You don't know who is responsible for
 2   LEADS, did you get any information back?               2     updating that system, correct?
 3    A. Yes.                                               3       A. No, sir.
 4    Q. What was that information?                         4       Q. You also ran Ms. Ayres' information through
 5    A. That her driver's license was expired.             5     ARMS, correct?
 6    Q. Anything else?                                     6       A. Yes, sir.
 7    A. I also observed via her criminal history           7       Q. What information did you input into ARMS?
 8   that she's had numerous arrests and some convictions.  8       A. Her last name, first name, and I believe
 9      Q. And that came back from the LEADS search? 9            middle initial.
10      A. Yes, sir.                                       10       Q. Anything else?
11      Q. How did those two pieces of information         11       A. I don't recall.
12   inform your decisionmaking about how to conduct the 12         Q. Do you recall what information came back
13   search on May 8th, 2019?                              13     from ARMS?
14      A. Essentially just officer safety after           14       A. Yes, sir. I was able to positively
15   observing what she'd been arrested for.               15     identify the names returning on ARMS to information
16      Q. So you were just a little more on edge; is      16     that she verbally supplied me with on the traffic
17   that fair?                                            17     stop.
18      A. I wouldn't say on edge. It was just due to 18            Q. So the name that you searched was the name
19   my training and experience with the arrests that she 19      that she had given you, correct?
20   has or the offenses she's been arrested for I -- like 20       A. Yes, sir.
21   if you -- not on edge. I just -- I would -- had       21       Q. Any other information that you learned of
22   more -- kind of didn't have my blinders on. Just 22          from the ARMS search?
23   wanted to make sure for officer safety, for my        23       A. Yes, sir.
24   safety, Deputy Floyd's safety, that I had a           24       Q. What was that?
25   background on what she'd been arrested for, and that 25        A. That Ms. Ayres had been arrested locally

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (17) Pages 65 - 68
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 19 of 40
AYRES v.                                                                                          CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            February 20, 2020
                                                   Page 69                                                       Page 71

 1   and out of county, that she had been paroled, that       1   record. Do you mean ARMS, not LEADS?
 2   she had been an offender of numerous robberies, that     2     Q. (by Mr. Mc Carter) ARMS. Excuse me. Yes.
 3   she had recently been in a vehicle where a stolen        3   Deputy, I want to walk through this a little bit
 4   firearm was inside of it.                                4   here. This first page, so 217, if you'll notice it
 5       I also observed a booking -- numerous booking        5   lists several names, correct, in the center of this
 6   photos of a Wylesha Ayres which enabled me to            6   document?
 7   positively identify the booking photo to the driver      7     A. Yes, sir.
 8   as Wylesha.                                              8     Q. Now, to the left of that there seem to be
 9              MR. Mc CARTER: Can you mark this as           9   several columns with different abbreviations and
10   an exhibit, please.                                     10   checkmarks, correct?
11                    (Whereupon Deposition                  11     A. Yes, sir.
12                 Exhibit No. 1 was marked for              12     Q. That first column that has an X in the
13                 identification by the court               13   first box and then no X's after, can you tell me what
14                 reporter.)                                14   that indicates?
15     Q. Deputy, I've marked as Exhibit 1 something         15     A. That would indicate that is -- you're
16   that's been produced in this case, and for the record   16   specifically selecting to look at information to the
17   this is Ayres Bates 217 through 221. And I'll just      17   name where the X is by.
18   clarify for the record, the last page of this exhibit   18     Q. Okay. So the first X indicates to you that
19   is stating that Bates number 222 are recordings of      19   you have selected to look at the information for that
20   the dispatch traffic associated with the subject        20   first entry; is that correct?
21   incident. This audio is on one CD and will be mailed    21     A. Yes.
22   under separate cover.                                   22     Q. Now, moving to the right, the next column
23       Bryan, I don't intend on getting into this last     23   there, you'll see that that column contains several
24   page. It just happened to be the next page in the       24   other letters. Do you see that?
25   document.                                               25     A. The second column?

                                                   Page 70                                                       Page 72

 1              MR. VAYR: Okay.                               1        Q. It starts C, then moves to U, then moves to
 2              MR. Mc CARTER: It printed on the back         2   I.
 3   of my exhibit.                                           3     A. Oh, yes.
 4              MR. VAYR: I gotcha. Okay.                     4     Q. Do you see that column?
 5     Q. (by Mr. Mc Carter) Deputy, if you could             5     A. Yes, sir.
 6   just take a moment to look over the few pages that       6     Q. Can you tell me, a C in that column, what
 7   I've put in front of you. Let me know when you've        7   does that indicate?
 8   had a chance to review it and then we'll discuss it.     8     A. City of Champaign Police Department.
 9              MR. VAYR: Actually if we could go off         9     Q. What does a U indicate?
10   the record for one moment.                              10     A. City of Urbana Police Department.
11              MR. Mc CARTER: Sure.                         11     Q. What does an I indicate?
12                     (Whereupon a discussion was           12     A. University of Illinois Police Department.
13                  held off the record.)                    13     Q. And the next one is a C, correct?
14     Q. Have you had a chance to review it?                14     A. Yes, sir.
15     A. Yes, sir.                                          15     Q. What is -- the next one is a red U. Do you
16     Q. Now, Deputy, in the top left corner it says        16   see that?
17   ARMS view names, correct?                               17     A. Yes, sir.
18     A. Yes, sir.                                          18     Q. What does that indicate?
19     Q. Do pages -- and I'm looking at the bottom          19     A. Indicates that that name entry,
20   right, Ayres 217, 218, 219, 220, and 221, do these      20   specifically Ayres Wylesha Kaprice, 4|23|92, 910.5
21   reflect the information that you received from LEADS    21   Busey Avenue, that she -- if you click on it, she'll
22   on May 8, 2019, after inputting Wylesha Ayres'          22   have special alerts or it means she has an alias or
23   information?                                            23   that there's some kind of gang affiliation.
24     A. Yes, sir.                                          24     Q. Is that the only information that could be
25              MR. VAYR: Just correction for the            25   indicated by this red U?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                          (18) Pages 69 - 72
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 20 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 73                                                      Page 75

 1     A. To my knowledge, yes.                               1   an individual deputy get from the first page to the
 2     Q. Does the red U mean that there's further            2   information that's displayed on this second page?
 3   information available but this is still something        3            MR. VAYR: Second page being Bates
 4   that indicates information by the Urbana Police          4   number 218?
 5   Department?                                              5     Q. (by Mr. Mc Carter) Correct. Thank you,
 6     A. Can you repeat that?                                6   counsel.
 7     Q. So the U still means Urbana Police                  7     A. As we saw on the first page where that X
 8   Department; is that correct?                             8   is, putting an X in the box and either pressing enter
 9     A. Yes.                                                9   or clicking on that specified line where the name is.
10     Q. And the red indicates that there's more            10     Q. So page 218 is information that's available
11   information available; is that correct?                 11   from the first entry on page 217; is that correct?
12     A. Yes.                                               12     A. To my knowledge, yes.
13     Q. Now, moving two spots down you'll see              13     Q. Is there anything on this second page that
14   there's an R?                                           14   would have indicated to you that Ms. Ayres has a
15     A. Yes, sir.                                          15   criminal history?
16     Q. What does that R mean?                             16     A. Yes.
17     A. Village of Rantoul Police Department.              17     Q. What's that?
18     Q. And, lastly, what does the S indicate?             18     A. The booking photographs.
19     A. Champaign County Sheriff's Office.                 19     Q. Does anything on this page say what Ms.
20     Q. Now, there's eight entries on this first           20   Ayres was booked for?
21   page, correct, for Wylesha Ayres?                       21     A. No, sir.
22     A. Yes, sir.                                          22     Q. I want to move now to the next page. So
23     Q. What are each of these entries? Are these          23   that's Bates stamp Ayres 219.
24   individual arrests or just contacts with these          24     A. Yes, sir.
25   various departments, as far as you know?                25     Q. Can you tell me how an officer who's using

                                                   Page 74                                                      Page 76

 1     A. It would be contacts with the various               1   ARMS would get from the first screen back on 217 to
 2   departments.                                             2   this screen, Bates 219?
 3     Q. I want to move now again one column to the          3     A. Yes. If you look at 218, you would click
 4   right. You'll see there's an A in the first spot of      4   F1, equals contacts, and that would pull up all the
 5   that column?                                             5   contacts that Ms. Ayres has had with the respective
 6     A. Yes, sir.                                           6   agency for that entry.
 7     Q. What does that A indicate?                          7     Q. So 219 is information from prior contacts
 8     A. That that subject has been arrested in the          8   with the Champaign Police Department; is that
 9   past.                                                    9   correct?
10     Q. It doesn't tell you what she's been                10     A. Yes.
11   arrested for?                                           11     Q. Now, 219, in the roughly bottom third of
12     A. Not on this screen.                                12   the information displayed, there is a summary
13     Q. Does it tell you if she's been arrested for        13   section. Do you see that?
14   a misdemeanor or felony?                                14     A. Yes, sir.
15     A. Not on this screen.                                15     Q. In that summary section it says city tow
16     Q. Moving again one column to the right,              16   and then it spaces down. Two guns located in a
17   you'll see the first space in that column is blank      17   vehicle. One found to be stolen. Correct?
18   and the next space down there's a J in it?              18     A. Yes, sir.
19     A. Yes, sir.                                          19     Q. What did that information mean to you?
20     Q. What does that J indicate?                         20     A. That Ms. Ayres had been in a vehicle on 7|7
21     A. That that contact was when Wylesha was a           21   of 2018 where two guns were located inside, one which
22   juvenile.                                               22   was to be found stolen.
23     Q. I want to move down to the second page of          23    Q. Next it says disposition just below that.
24   that exhibit. How might one get from, while sitting     24   Do you see that?
25   in a squad car conducting a search in ARMS, how might   25    A. Yes.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (19) Pages 73 - 76
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 21 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 77                                                      Page 79

 1     Q. And then it says I-N-V LEADS exhausted,             1     A. Correct.
 2   correct?                                                 2     Q. And you don't know just looking at this
 3     A. Yes.                                                3   page, Bates 220, specifically why Ms. Ayres is listed
 4     Q. Can you tell me what that means?                    4   as an "other," correct?
 5     A. I cannot answer that due to them being a            5     A. No, sir.
 6   different agency.                                        6     Q. Are you familiar with Quantrell Ayres?
 7     Q. Okay. I want to move down to the next               7     A. Yes, sir.
 8   page, 220. Can you tell me how a deputy might get to     8     Q. How so?
 9   this particular page that displays the information on    9     A. Two summers ago he was shot on a drug deal
10   Ayres 220?                                              10   gone bad in Urbana Township and I was working.
11     A. Yes. If you look at 219 by clicking on             11     Q. Was he killed?
12   people involved.                                        12     A. No, sir.
13     Q. And on this page we see Ms. Ayres' name,           13     Q. Were you present at the scene of that
14   correct?                                                14   investigation?
15     A. Yes, sir.                                          15     A. Yes, sir.
16     Q. She's listed as an "other?"                        16     Q. Have you had occasion to talk with
17     A. Yes, sir.                                          17   Quantrell before?
18     Q. She's not listed as the offender, correct?         18     A. No, sir.
19     A. Correct.                                           19     Q. Have you ever had occasion to speak with
20     Q. She's not listed as the victim?                    20   Quantrell Ayres?
21     A. Correct.                                           21     A. Attempted but, no, sir.
22     Q. Can you tell me, if you know, why somebody         22     Q. Have you ever arrested Quantrell Ayres?
23   would be listed as an other?                            23     A. No, sir.
24     A. Yes. When a pass -- if you're a passenger          24     Q. Have you ever seen Quantrell Ayres and
25   inside a vehicle and the offender is arrested,          25   Wylesha Ayres in the same vicinity?

                                                   Page 78                                                      Page 80

 1   there's no option to enter in that person as a         1   A. Not to my knowledge.
 2   passenger. They'd be entered in as "other."            2   Q. I'd like to move to the next page,
 3      Q. Could somebody be entered as an "other" if       3 page 221. Can you tell us how a deputy performing a
 4   they're not a passenger in a vehicle that the driver   4 search of an individual in ARMS would get to this
 5   is arrested?                                           5 page?
 6      A. Yes.                                             6   A. Yes, sir. This is from an Urbana contact.
 7      Q. What are some of those situations?               7 So if you look back at the first page, it has the U
 8      A. It could be it's something related to this       8 by it. So if you were to put an X by that U where
 9   case where they are outside of the vehicle. That's 9 it's red, this is what would pull up. So essentially
10   really all I can think of. And there also could be 10 I'd put that X, press enter or click on the name by
11   an instance where someone could be listed as an 11 the red U and this is the page that would pull up.
12   "other" from a previous contact in reference to this 12    Q. So if I understand you correctly, the X on
13   case where information was developed, but that would 13 the far left column of the first page indicates what
14   be in a different report or supplemental report. It 14 other information is going to be pulled up, and the X
15   will not show up on this screen. This is just         15 indicating the first column of that first page gets
16   specifically for this report.                         16 us the information on the next two pages; is that
17      Q. Somebody could be listed as an "other" for      17 fair?
18   multiple reasons is what you're saying?               18   A. Yes.
19      A. Yes, but my training and experience with 19          Q. Okay. Now, a deputy performing an
20   ARMS, most of the time an "other" suggests that they 20 investigation into ARMS of an individual, if they
21   were inside that vehicle because there's an option to 21 were to put the X next to the column with the red U,
22   list someone as a witness, as a reporting person, and 22 they would have gotten to the information on
23   so forth.                                             23 page 221; is that correct?
24      Q. But we don't see Ms. Ayres listed as            24   A. Correct.
25   anything other than an "other," correct?              25   Q. And you said this is information that would

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (20) Pages 77 - 80
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2               Page 22 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                   Page 81                                                      Page 83

 1   have come from the Urbana Police Department, correct?    1   procedures for ensuring that the data in the ARMS
 2     A. Yes, sir.                                      2        system is as up to date as possible?
 3     Q. Now, you don't know how Urbana Police          3          A. We have a policy at the sheriff's office --
 4   Department maintains their records, correct?        4        well, I won't say it's policy, but we have been sent
 5     A. Can we clarify?                                5        numerous e-mails from our command and been told when
 6     Q. You don't know who at the Urbana Police        6        entering someone's information in, make sure it is
 7   Department is responsible for inputting information 7        the most current information. And there is an option
 8   into the ARMS system?                               8        when we're filling out field identification cards
 9     A. I can see on this page that Sergeant           9        that if we have knowledge or if we know that subject
10   Kokeral entered this name in, and I'm under the 10           is a gang member that we're listing that. But I
11   assumption it was when he was writing a field report 11      can't speak for other deputies or officers saying
12   where Ms. Ayres was involved.                           12   that they're doing what their command is asking them
13     Q. Does anything in this, on this page 221,           13   to do.
14   indicate what that field report might have been for?    14     Q. Is there any other source of information
15     A. No, sir.                                           15   that a deputy can use while at a traffic stop to gain
16     Q. Now, we see roughly the bottom quarter of          16   up-to-date information on a particular suspect other
17   this page on the right-hand side in red is listed 4     17   than LEADS and ARMS?
18   Corner Hustler, correct?                                18     A. Yes, sir.
19     A. Yes, sir.                                          19     Q. What is that?
20     Q. Can you tell us what that means?                   20     A. Police Intel.
21     A. It just is letting the deputy or officer           21     Q. What do you mean by Police Intel?
22   know that the subject was or is affiliated and has      22     A. It's a website utilized by the Champaign
23   gang affiliation.                                       23   Police Department, Champaign County Sheriff's Office,
24     Q. You don't know if that indicates past              24   Urbana Police Department, University of Illinois
25   affiliation or current affiliation, correct?            25   Police Department, and Mahomet Police Department to

                                                   Page 82                                                      Page 84

 1     A. Correct.                                            1   share information and has recent warrants, hard
 2     Q. You don't know how the officer who input            2   copies of arrest warrants listed on them.
 3   this information reached a determination that Ms.        3     Q. Did you on May 8, 2019, conduct a search of
 4   Ayres is or was associated with the 4 Corner             4   Police Intel website of Ms. Wylesha Ayres?
 5   Hustlers, correct?                                       5     A. No, sir.
 6     A. Correct.                                            6     Q. Did you conduct an investigation into
 7     Q. Did anything else on this page, 221, inform         7   Latika Graham on Police Intel website on May 8, 2019?
 8   your decisionmaking process for May 8th, 2019?           8     A. No, sir.
 9     A. Yes. It just heightened my officer safety.          9     Q. Why not?
10     Q. Why?                                               10     A. I had already checked at the beginning of
11     A. Due to the contacts I observed Ms. Ayres           11   my shift, and I observed that their names were not in
12   being involved in, as well as gang affiliation.         12   it or on the website.
13     Q. If an individual was at one point                  13      Q. I just want to be clear. You checked at
14   associated with a gang but has since for whatever       14   the beginning of your shift whether or not these two
15   reason become disassociated with that gang, would the   15   individuals were in the Police Intel website?
16   information that's displayed on a particular ARMS       16      A. No, sir.
17   report change?                                          17      Q. Okay. I must have misunderstood you then.
18     A. I am not sure.                                     18   Can you tell me again why you didn't run either of
19     Q. You don't know how the system is updated;          19   the two women from the stop on May 8, 2019, through
20   is that fair?                                           20   the Police Intel website?
21     A. Yes, sir.                                          21     A. Yes. I have a common practice whenever I
22     Q. You don't know how the system is maintained        22   get in my squad car at home to go on duty, that's one
23   by any individual department, correct?                  23   of the first websites I look at because it has recent
24     A. Correct.                                           24   crimes committed, of still security, video
25     Q. Are you aware of any policies and                  25   surveillance of a suspect, as well as all the recent

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (21) Pages 81 - 84
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 23 of 40
AYRES v.                                                                                         CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           February 20, 2020
                                                   Page 85                                                       Page 87

 1   warrants that have been issued by Champaign County     1     displayed on page 219?
 2   judges. I scroll through all that, look at the         2       A. No, sir. I would have, but I'm unable to
 3   names, look at the photos of people, and I did not     3     look at the field report for the City of Champaign
 4   observe either of these subjects on that website when 4      because I'm a different agency.
 5   I looked at it at the beginning of my shift.           5       Q. Well, you stated you could have contacted
 6     Q. So it's more of a current events database;        6     the officer through your messaging system, correct?
 7   is that a fair characterization?                       7       A. Correct.
 8     A. Yes.                                              8       Q. But you didn't do that on May 8th, 2019?
 9     Q. Okay. Any other sources of information            9       A. No, sir. Champaign was all tied up.
10   that are available other than LEADS, ARMS, or the 10           Q. How do you know that Champaign was all tied
11   Police Intel website?                                 11     up?
12     A. Yes, sir.                                        12       A. Because we share the same dispatch center,
13     Q. What is that?                                    13     and I scan on my radio and I can look at every
14     A. Messages sent from any agency around the 14             officer's event status on my computer.
15   state of Illinois via the messaging system that we 15          Q. Did you look at every officer's event
16   were talking about earlier.                           16     status on your computer for the Champaign Police
17     Q. Did you conduct any review of that               17     Department prior to pulling over Ms. Ayres on May 8,
18   messaging system for information regarding Wylesha 18        2019?
19   Ayres on May 8, 2019?                                 19       A. No, sir.
20     A. Not during the traffic stop.                     20       Q. Did you look at the event status on your
21     Q. Why not?                                         21     computer for the officers at the Champaign Police
22     A. Because I monitor it. My computer rings 22              Department during the traffic stop on May 8, 2019?
23   every time a message comes in, and I check that 23             A. No, sir.
24   message immediately. And prior to the traffic stop 24          Q. You also mentioned you could call an
25   and during the traffic stop, I did not receive any 25        officer on your cell phone, correct?

                                                   Page 86                                                       Page 88

 1   messages containing their names.                         1     A. Yes, sir.
 2     Q. Those messages, that's something that's             2     Q. You didn't do that on May 8, 2019, at all,
 3   communicated through various departments you said?       3   correct?
 4     A. Yes, sir.                                           4     A. No.
 5     Q. What are those departments again?                   5     Q. If you wanted to find out more information
 6     A. Any department throughout the state of              6   about Ms. Ayres' association with the 4 Corner
 7   Illinois that has LEADS.                                 7   Hustlers as detailed on Bates 221, what could you do?
 8     Q. Other than LEADS, both the database and the         8     A. I could call one of our street crime task
 9   messaging system, ARMS and this Police Intel website,    9   force, slang term, guys who are familiar, more so
10   any other source of information that's available?       10   familiar, and they more so focus on the local gangs.
11     A. No, sir.                                           11     Q. Did you do that regarding Ms. Ayres on May
12     Q. If you wanted to find out more information         12   8, 2019?
13   regarding Ms. Ayres' involvement in the incident        13     A. No, sir.
14   that's described at Ayres 219, city tow, two guns       14     Q. Why not?
15   located in a vehicle, one found to be stolen, how       15     A. Due to I was treating it as a simple
16   would you do it?                                        16   traffic stop with the odor of cannabis detected from
17     A. I could use my messenger to message Officer        17   the interior of the vehicle.
18   Nichol with the Champaign Police Department or any      18     Q. I think that's all the questions I have
19   officer that's had contact with her to see if I could   19   about the exhibit if you'd like to put that away at
20   get background as far as officer safety or anything I   20   this point. Deputy, how you doing? You want to take
21   should know about her or Ms. Graham. Or I could use     21   a break? I think we've been going for well over an
22   my cell phone to call any officer that has had          22   hour.
23   contact with her, which I did not do either.            23     A. I'm good.
24     Q. You didn't make any attempt to find out            24     Q. Back to May 8, 2019, eventually Deputy
25   more information regarding the information that's       25   Floyd arrived, correct?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                         (22) Pages 85 - 88
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2              Page 24 of 40
AYRES v.                                                                                     CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                       February 20, 2020
                                                  Page 89                                                    Page 91

 1     A. Yes, sir.                                      1      odor of cannabis, or I believe I said weed, coming
 2     Q. Do you recall when Deputy Floyd arrived on     2      from the vehicle. I proceeded to put my snow gloves
 3   scene?                                              3      on, exited my squad car, and approached the stopped
 4     A. Shortly after. I don't recall the specific     4      vehicle.
 5   time.                                               5        Q. Have you since gotten a new pair of gloves?
 6     Q. Do you recall what you were doing when         6        A. I have, and I've lost them already.
 7   Deputy Floyd pulled up on scene?                    7        Q. As you approached the vehicle, what
 8     A. Yes, sir. I was still going through my         8      happened?
 9   routine checks on my MDC, my mobile data computer.  9        A. I asked Ms. Ayres if she would please exit
10     Q. When Deputy Floyd arrived, what did he do? 10         the vehicle in a respectful manner.
11     A. He walked up to my squad car.                 11        Q. So you approached the driver's side of the
12     Q. Did you guys talk?                            12      vehicle?
13     A. Yes, sir.                                     13        A. Yes, sir.
14     Q. What did you tell him?                        14        Q. And you asked Ms. Ayres to exit the
15     A. That I could detect weed coming from inside 15        vehicle?
16   the vehicle.                                       16        A. Yes, sir.
17     Q. Anything else?                                17        Q. Did you say anything else to her?
18     A. I recall that LEADS was running slow, and I 18          A. I informed her she's not under arrest.
19   had just discovered when he got up to my squad car 19        Q. Did she say anything to you?
20   that Ms. Ayres' license was expired.               20        A. Not that I can recall.
21     Q. Anything else?                                21        Q. Did she exit the vehicle?
22     A. That I lost my good gloves. That's all I      22        A. Yes, sir.
23   can recall.                                        23        Q. What happened next?
24     Q. Anything other than the loss of a fine pair   24        A. We walked back in between the rear of the
25   of gloves?                                         25      vehicle she was operating and the front of my squad

                                                  Page 90                                                    Page 92

 1     A. That's all I can recall.                          1   car.
 2     Q. When having this conversation with Deputy         2     Q. So you repositioned yourselves between the
 3   Floyd, do you recall -- you mentioned LEADS was        3   Jeep and the front of your squad car, correct?
 4   running slow. Had you already run the ARMS report or 4       A. Yes, sir.
 5   were you running the ARMS report after LEADS, if you   5     Q. Do you recall where Deputy Floyd was at
 6   remember?                                              6   this point?
 7     A. I don't recall.                                   7     A. He was standing in the vicinity of my front
 8     Q. Do you recall if Deputy Floyd said anything       8   passenger headlight.
 9   to you?                                                9     Q. And did Deputy Floyd say anything to Ms.
10     A. Yes. After I informed him that I would be 10          Ayres at this point?
11   conducting a probable cause search of the vehicle, he 11     A. Not that I can recall.
12   asked -- he mistook me and thought that I had gotten 12      Q. Do you recall what Deputy Floyd was doing
13   consent to search the vehicle.                        13   at this point?
14     Q. Anything else?                                   14     A. No, sir.
15     A. That's all I can recall.                         15     Q. After you and Ms. Ayres relocated to the
16     Q. Do you recall informing -- whether or not        16   back of the Jeep in front of your squad car, what
17   you informed Deputy Floyd of the information that you 17   happened next?
18   learned from this ARMS report that we just went       18     A. I informed her that I could detect the odor
19   through?                                              19   of cannabis coming from the interior of the vehicle.
20     A. I recall mentioning information to what I 20          I asked her if there was any cannabis inside the
21   observed via ARMS. I don't recall specifically        21   vehicle, at which she stated there was not. And she
22   verbatim what I told him.                             22   admitted to me that she had smoked earlier.
23     Q. Okay. After Deputy Floyd arrived on scene, 23          Q. Did she say when --
24   what did you do?                                      24    A. No, sir.
25     A. I again informed him that I could smell the 25         Q. -- she had smoked?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (23) Pages 89 - 92
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2              Page 25 of 40
AYRES v.                                                                                     CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                       February 20, 2020
                                                  Page 93                                                    Page 95

 1      A. No, sir.                                         1   A. Yes, sir.
 2      Q. At what point did you decide to search Ms.       2   Q. You didn't see any weapons in the car,
 3   Ayres?                                                 3 correct?
 4      A. I asked her if I could ensure that she           4   A. No, sir.
 5   didn't have any weapons on her person.                 5   Q. When Ms. Ayres stepped out of the car, did
 6      Q. Prior to asking her, at what point did you       6 you ask her if she had any weapons on her?
 7   make the determination that you were going to be       7   A. I don't recall.
 8   searching Ms. Ayres?                                   8   Q. Is that something that's in your normal
 9     A. When I observed that she was included on a        9 course of procedure to ask somebody when asking a
10   Champaign uniform police report where a stolen 10 suspect to step out of a vehicle?
11   firearm and another firearm were located inside the 11     A. Yes.
12   vehicle.                                              12   Q. If you would have asked Ms. Ayres if she
13      Q. How did that information lead you to the        13 had any weapons and she would have responded in the
14   conclusion that you were going to search Ms. Ayres on 14 affirmative, what would you have done?
15   May 8th, 2019?                                        15   A. I would have taken control of her hands to
16      A. Officer safety.                                 16 maintain officer safety and asked her, assuming
17      Q. And prior to that, gaining that information     17 there's compliance, where the weapon was and retrieve
18   through ARMS, did you have any reason to believe that 18 that weapon for officer safety, as well as the other
19   Ms. Ayres might be a threat to any others in the      19 occupants safety and Ms. Ayres' safety.
20   silver Jeep?                                          20   Q. On May 8th, 2019, you never -- I'm sorry.
21      A. Can you repeat that? I apologize.               21           MR. VAYR: Very briefly. Objection,
22      Q. Prior to learning the information that we       22 hypothetical. Please continue.
23   just talked about in the ARMS report, did you have 23      Q. (by Mr. Mc Carter) On May 8th, 2019, you
24   any information to indicate that Ms. Ayres might be a 24 never had to take control of Ms. Ayres' hands,
25   danger or a threat to the other individuals in the    25 correct?


                                                  Page 94                                                    Page 96

 1   silver Jeep Patriot?                                  1     A. No, sir.
 2     A. No, sir.                                         2     Q. Back to our timeline. So you and
 3     Q. Prior to learning the information from the       3   Ms. Ayres, she stepped out of the vehicle. You're
 4   ARMS report, did you have any information to believe  4   back between the Jeep Patriot and your squad car.
 5   that Ms. Ayres might be a danger or a threat to       5   What happened next?
 6   herself?                                              6     A. I recall asking her if I could ensure that
 7     A. No, sir.                                         7   she didn't have any weapons on her person, at which
 8     Q. Prior to learning the information from the       8   point I observed her bring her left and right arms up
 9   ARMS report, did you have any information to believe  9   essentially like an airplane.
10   that Ms. Ayres might be a danger or a threat to you? 10     Q. When you say like an airplane, so
11     A. I had suspicion that due to her past, being 11       perpendicular to the ground, straight out to her
12   involved in felony arrests or felony crimes, that I 12    side?
13   had reasonable suspicion to believe that there could 13     A. Yes, sir, like that.
14   be a weapon on her person.                           14             MR. VAYR: Parallel to the ground.
15     Q. So it was just her past that kind of            15     Q. (by Mr. Mc Carter) Thank you, counsel.
16   informed that opinion, correct?                      16   Prior to asking Ms. Ayres for consent to search, did
17     A. Yes.                                            17   you at any point request the presence of a female
18     Q. It wasn't anything that happened at that        18   officer?
19   search on May 8, 2019?                               19     A. No, sir.
20     A. No, sir.                                        20     Q. If you were going to request the presence
21     Q. You didn't see a firearm in the car?            21   of a female officer, how would you have done it?
22     A. No, sir. There was a lot of clutter in the      22     A. I would have asked METCAD over the radio
23   car.                                                 23   with my badge number if there's a female officer
24     Q. So that's a no, you didn't see a firearm,       24   available.
25   correct?                                             25     Q. And you never did that?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (24) Pages 93 - 96
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2                Page 26 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                    Page 97                                                    Page 99

 1     A. No, sir.                                             1   happy when they get pulled over. She was compliant.
 2     Q. Do you know if Deputy Floyd ever asked the           2     Q. Did she make any threats to you?
 3   presence of a female officer at the scene on May 8,       3     A. No, sir.
 4   2019?                                                     4     Q. Did she make any threats to anyone else in
 5     A. He did not.                                          5   the vehicle at that time?
 6     Q. Do you know if there were any women working          6     A. No, sir.
 7   on the night of May 8, 2019, in the Champaign County      7     Q. Did she curse at you?
 8   sheriff's department?                                     8     A. Not that I recall.
 9     A. There was not.                                       9     Q. Did she seem upset at all?
10     Q. Prior to conducting the search of Ms.               10     A. Frustrated.
11   Ayres, what were you looking for?                        11     Q. After asking for consent to search Ms.
12     A. Any weapons that could either harm Deputy           12   Ayres and then she indicated as such by placing her
13   Floyd or myself.                                         13   hands parallel to the ground, what did you do?
14     Q. And can you articulate for me the basis of          14     A. She was still facing me when she raised her
15   your suspicion that Ms. Ayres might have had a weapon    15   arms parallel from the ground. I asked her if she
16   that could have harmed you or anyone else?               16   would turn around and put her back towards me.
17     A. Yes. Due to her past contacts with law              17     Q. And then what did you do?
18   enforcement.                                             18     A. I checked the exterior of her clothing for
19     Q. Just that past contact with law                     19   any bulges that would resemble a weapon.
20   enforcement?                                             20     Q. Do you remember what kind of clothing she
21     A. Well, and we also presume, good training            21   was wearing?
22   and experience, that anyone could be armed.              22     A. I don't remember the exact material. It
23     Q. So it's her past contact from the ARMS that         23   was a loose or baggy pair of red pants.
24   we just went through, correct?                           24     Q. Do you remember the top she was wearing?
25     A. Yes.                                                25     A. Black in color top and it was not tight

                                                    Page 98                                                   Page 100

 1     Q. And there's two instances in there that              1   fitting.
 2   informed your decision, correct?                          2     Q. Did you conduct a search of Ms. Ayres
 3     A. Yes.                                                 3   person?
 4     Q. There's the incident where she's listed as           4     A. Yes, sir. I checked the areas of her
 5   an "other" on a report involving her brother,             5   person where she could possibly be concealing a
 6   correct?                                                  6   weapon.
 7     A. I'm not sure if it's her brother. I just             7     Q. Where were those areas?
 8   know they share the same last name.                       8     A. Her waistband, down her -- so right of her
 9     Q. Fair. Allow me to rephrase. You're aware             9   thigh, inside of her thigh, right of her thigh, on
10   that she's listed as an "other" on a report involving    10   each leg. So each side of the thigh, and then also
11   a Quantrell Ayres?                                       11   her back pockets.
12     A. Yes, sir.                                           12     Q. Did you see any bulge in her pants that may
13     Q. And there's also the mention that she may           13   indicate that she had a weapon?
14   have had at one point or is associated with the 4        14     A. No, sir. I was unable due to the baggy
15   Corner Hustlers?                                         15   pants.
16     A. Yes, sir.                                           16     Q. You didn't see the handle of a gun sticking
17     Q. And then a general suspicion from your              17   out?
18   training that everyone could be armed, correct?          18     A. No, sir.
19     A. Yes, sir.                                           19     Q. You didn't see a knife sticking out?
20     Q. No other facts from that day to inform the          20     A. No, sir.
21   conclusion that she may be armed, correct?               21     Q. No club or anything?
22     A. Correct.                                            22     A. No.
23     Q. Prior to searching Ms. Ayres, how was she           23     Q. Now, you mentioned that you searched both
24   acting?                                                  24   thighs on the outside, correct?
25     A. She was respectful, but again no one is             25     A. Outside of her pants, yes, sir.

Min-U-Script®                        Area Wide Reporting and Video Conferencing                      (25) Pages 97 - 100
                                                  1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 27 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 101                                                     Page 103

 1     Q.   Did you also search her buttocks?                 1     Q. You didn't think it was important searching
 2     A.   Her two back pockets.                             2   for places that a weapon might be stored in that it
 3     Q.   Why?                                              3   was important to search the other pocket?
 4     A.   Because she had baggy pants on, and due to        4     A. I can't recall.
 5   my training and experience, numerous types of weapons    5     Q. You mentioned that you -- I think you said
 6   could be concealed in a pocket.                          6   slide your hand or moved your hand across her
 7     Q. Did you search -- you said you searched her         7   buttocks while searching for a weapon. Can you
 8   inner thigh, correct?                                    8   describe how you did that with your hand? Does that
 9     A. Yes, sir.                                           9   make sense, or would you like me to break that down a
10     Q. How did you search her inner thigh?                10   little more?
11     A. With my hand.                                      11      A. Can you break it down, please?
12     Q. Can you elaborate?                                 12      Q. Moving your hand across her buttocks
13     A. I ran my hand down her inner thigh where           13   searching her back side for a weapon, was your palm
14   her pants were baggy. That was due to me not being      14   against Ms. Ayres' body or was your palm facing out?
15   able to --                                              15      A. Against.
16    Q. How -- I'm sorry. I interrupted you.                16      Q. Were your fingers closed or were your
17    A. Go ahead.                                           17   fingers open?
18    Q. How far down her inner thigh did you go             18      A. Closed.
19   with your hand?                                         19      Q. And why was that?
20    A. Above her knee.                                     20      A. Because that's just how I always do it.
21    Q. Can you estimate for me how far above the           21   You can feel better when you're -- I mean, you can
22   knee you stopped?                                       22   feel objects when your fingers are closed rather than
23    A. No, sir.                                            23   if there's a small object on someone's person. With
24    Q. How far up her inner thigh did you go?              24   your fingers open, you could miss that object.
25    A. I cannot recall. I didn't go all the way            25            MR. VAYR: I apologize. Just to try

                                                  Page 102                                                     Page 104

 1   up to where it would touch her torso or whatever part  1     to make the physical descriptions, because like
 2   of her body, near her crotch.                          2     closed I can almost see that being like a fist or
 3     Q. Did you repeat that hand gesture for the          3     something. So when we're saying fingers closed, to
 4   other thigh?                                           4     the extent it's helpful, the image I have in my head
 5     A. Yes, sir.                                         5     is like the Forrest-Gump-is-running hand. So it's
 6     Q. You went down to just above the knee?             6     just rigid, kind of like a fan.
 7     A. Yes, sir.                                         7                MR. Mc CARTER: High five.
 8     Q. And then you came up the inner thigh but          8                MR. VAYR: Sure, a high five. That's
 9   claim you never reached as far as to touch the start   9     a way better way of putting it. And then when you're
10   of her torso?                                         10     saying open, it's like the fingers are spread out
11     A. Yes, sir, from what I recall.                    11     like a web or something; is that fair?
12     Q. How did you search her buttocks?                 12                MR. Mc CARTER: That's fair.
13     A. I at first just ran my hands over it, and        13                MR. VAYR: Just so that we down the
14   then due to them being baggy, as I concluded the      14     road know what gestures you're talking about. Thank
15   check of her person for weapons I ran my hand over -- 15     you.
16   my right hand, I believe it was, over her right back 16        Q. (by Mr. Mc Carter) Is searching the
17   pocket due to it being baggy to ensure there was no 17       private parts of a person's body, including their
18   weapon inside of her rear right back pocket.          18     buttocks, with the palm of your hand, fingers closed
19     Q. Did you repeat that gesture for the rear         19     in a high five gesture, something that you learned of
20   left pocket?                                          20     through your training with the Champaign County
21     A. No, sir.                                         21     sheriff's department?
22     Q. Why just the one pocket?                         22       A. No, sir. And if I can elaborate?
23     A. Because I was getting ready to finish my         23       Q. Please.
24   search and that's where it was done. Honestly I have 24        A. The last training for search of a person
25   no --                                                 25     that was held was at the Police Training Institute


Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (26) Pages 101 - 104
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 28 of 40
AYRES v.                                                                                      CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                        February 20, 2020
                                                  Page 105                                                  Page 107

 1   six years ago.                                           1      A. I don't recall.
 2     Q. Is conducting a search of a person's                2      Q. What did you do?
 3   private areas, including their buttocks, with your       3      A. I approached the passenger side of the
 4   palm against the person's body, fingers closed in a      4   vehicle.
 5   high five gesture, something that you learned at PTI?    5      Q. Do you know where Ms. Ayres went after
 6     A. I do not recall.                                    6   you -- strike that. So obviously after she said
 7     Q. Do you happen to recall any of your                 7   such, whoa, dude, don't touch my butt, or words to
 8   training sessions that covered how to conduct a          8   that effect, you completed your search, correct?
 9   search of a person's private area?                       9      A. Yes, sir.
10     A. I recall, again as we were saying earlier,         10      Q. Do you know where Ms. Ayres then relocated,
11   with the breast line, using the side of your hand to    11   if anywhere, after you completed your search?
12   check the breast line.                                  12      A. With Deputy Floyd. She stood by Deputy
13     Q. Any of your training ever inform you of how        13   Floyd.
14   to conduct a search of a person's private area other    14      Q. And if I understand correctly, you went to
15   than their chest?                                       15   the passenger side of the car?
16     A. Can you repeat that? I apologize.                  16      A. Yes, sir.
17     Q. So you mentioned that you did receive some         17      Q. You never used your canine to conduct a
18   special training in how to conduct a search of a        18   search of Ms. Ayres' person?
19   person's private area and specifically included their   19      A. Not allowed to.
20   chest. But did you ever receive any training on how     20      Q. You're not allowed to use a canine to
21   to conduct such a search of an individual of the        21   search an individual?
22   opposite sex in either their buttocks or their          22      A. Because he's a bite dog, yes, sir.
23   crotch?                                                 23      Q. What do you mean by bite dog?
24     A. We could have at PTI. I cannot recall.             24     A. He's an apprehension, I should say. Sorry.
25     Q. Now, you mentioned that you searched her           25   It's not bite.

                                                  Page 106                                                  Page 108

 1   buttocks, her back pockets, the inner thigh, the         1     Q. After you went to the passenger side, what
 2   outer thigh. Did you search anywhere else?               2   did you do next?
 3    A. Waistline.                                           3     A. I asked Ms. Graham if she would exit the
 4    Q. And how did you conduct that search?                 4   vehicle.
 5    A. We're using the high five hands as an                5     Q. So Ms. Graham had not exited the vehicle
 6   example. Running that across her waistline to make       6   prior to that at all?
 7   sure there was no object that could resemble or          7     A. Correct.
 8   suggest there's a weapon in her waistband.               8     Q. Okay. When you asked Ms. Graham to exit
 9     Q. Did you search anywhere else?                       9   the vehicle, what did she say?
10     A. No, sir.                                           10     A. That she needed to get to work.
11     Q. During this search, did you say anything to        11     Q. Anything else?
12   Ms. Ayres?                                              12     A. That she smokes Black & Milds.
13     A. I recall her stating along the lines, whoa,        13     Q. Anything else?
14   dude, don't touch my butt as I was finishing or         14     A. Not that I can recall.
15   concluding the search, at which time I informed her     15     Q. Did she exit the vehicle?
16   that I was not touching her butt. I was just            16     A. Eventually, yes.
17   ensuring that she had no weapons on her.                17     Q. When she exited the vehicle, where did she
18     Q. Did she say anything else beyond that?             18   go?
19     A. Not that I can recall.                             19     A. She stood in between my squad car and the
20     Q. Did you say anything else beyond what you          20   Jeep on the shoulder of the road.
21   just indicated?                                         21     Q. Did you -- after she exited the vehicle,
22     A. Not that I can recall.                             22   did you exchange any other words with Ms. Graham?
23     Q. After Ms. Ayres said something to the              23     A. Yes. It was in reference to the children
24   effect of whoa, dude, don't touch my butt, what did     24   in the back seat.
25   she do?                                                 25     Q. What did you say?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                    (27) Pages 105 - 108
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 29 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 109                                                     Page 111

 1     A. I cannot recall. I believe I gave her the           1     A. No.
 2   option to stay in the vehicle or get the children out    2     Q. You didn't see a marijuana pipe or
 3   of the vehicle, whichever she's most comfortable         3   anything?
 4   with.                                                    4     A. No.
 5     Q. Do you recall what she said?                        5     Q. When you searched the driver's side, did
 6     A. No, sir. I know she elected not to get the          6   you recover any cannabis?
 7   kids out of the car, though.                             7     A. No, sir.
 8     Q. How many kids were in the car?                      8     Q. Any contraband at all?
 9     A. Two.                                                9     A. No, sir.
10     Q. If you can approximate, how old were the           10     Q. Any weapons?
11   kids?                                                   11     A. No, sir.
12     A. I don't recall. Young. Two and four.               12     Q. What did you do after you searched the
13     Q. Boys or girls?                                     13   driver's side?
14     A. I don't recall.                                    14     A. I went around to the front passenger door
15     Q. After Ms. Ayres had now relocated to in            15   and searched the front passenger compartment of any
16   between your squad car and the silver Jeep, what did    16   area where cannabis could be concealed or stored.
17   you do?                                                 17     Q. Did you find any cannabis?
18     A. Ms. Graham did you say? I'm sorry.                 18     A. No, sir.
19     Q. Yes.                                               19     Q. Find any paraphernalia?
20     A. Okay.                                              20     A. No, sir.
21     Q. Just to make sure we're all on the same            21     Q. Find any weapons?
22   page, so after Ms. Graham is now relocated to in        22     A. No, sir.
23   between the two cars, you've had the conversation       23     Q. After you searched the passenger side, what
24   regarding whether or not the children should be asked   24   did you do next?
25   to leave the vehicle, and the kids have not left the    25     A. Briefly looked in the back seat while

                                                  Page 110                                                     Page 112

 1   car, correct?                                            1   talking, saying, hey, Bubba, to one of the kids.
 2     A. Correct.                                            2     Q. Kids say anything back?
 3     Q. What did you do next?                               3     A. I don't recall.
 4     A. I approached the front driver's door of the         4     Q. Did -- when looking into the back seat did
 5   Jeep.                                                    5   you see anything that might indicate that there would
 6     Q. Why?                                                6   be cannabis in the back seat?
 7     A. To conduct a probable cause search.                 7     A. No, sir.
 8     Q. A search of the car?                                8     Q. Didn't see a bag of cannabis?
 9     A. Yes, sir.                                           9     A. No.
10     Q. What were you searching the car for?               10     Q. Didn't see any drug paraphernalia?
11     A. Cannabis.                                          11     A. No.
12     Q. Can you articulate for me all the facts            12     Q. No pipe?
13   that you believe indicated to you that cannabis may     13     A. No, sir.
14   have been in the car?                                   14     Q. Did you see any weapons?
15     A. The plain odor of cannabis emanating from          15     A. No, sir.
16   the interior.                                           16     Q. After viewing into the back seat -- I just
17     Q. Anything else?                                     17   want to be clear. Did you ever open the back door?
18    A. Ms. Ayres mentioned she had smoked earlier,         18     A. No. I believe I peaked my head through the
19   but I was unsure if it was in that car. So              19   back via the front seat compartment.
20   essentially the plain odor of cannabis coming from      20     Q. So leaning in the front passenger seat and
21   the vehicle.                                            21   just kind of looked over the passenger seat into the
22     Q. You didn't see any cannabis laying around          22   back compartment?
23   in the car, correct?                                    23     A. Yes.
24     A. No, sir.                                           24     Q. After looking over the passenger seat into
25     Q. You didn't see any paraphernalia?                  25   the back seat compartment, what did you do next?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (28) Pages 109 - 112
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2               Page 30 of 40
AYRES v.                                                                                      CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                        February 20, 2020
                                                 Page 113                                                    Page 115

 1     A. I walked to the trunk of the vehicle.              1     Q. Why not?
 2     Q. What did you do there?                             2     A. Because I could already detect the odor of
 3     A. Opened up the lift gate, or the trunk              3   cannabis, and I'm not sending a full service
 4   essentially.                                            4   apprehension canine for an interior search when
 5     Q. And what did you do next?                          5   there's two children inside the vehicle.
 6     A. Opened the trunk.                                  6     Q. Is your full service apprehension canine
 7     Q. And then what'd you do?                            7   trained in the identification and recognition of
 8     A. I checked the trunk, specifically a                8   marijuana?
 9   backpack, where, in my training and experience,         9     A. Yes.
10   cannabis could be concealed, as well as other areas,   10     Q. It would have been entirely possible to ask
11   and I did not locate any.                              11   the two children to step out of the back seat,
12    Q. Did you open the backpack?                         12   correct?
13    A. Yes, sir.                                          13     A. Yes, sir.
14    Q. Did you find any cannabis in the backpack?         14     Q. And then use the dog to search the car?
15    A. No, sir.                                           15     A. Yes, sir.
16    Q. Did you find any paraphernalia?                    16     Q. But you didn't do that?
17    A. No, sir.                                           17     A. No, sir.
18    Q. Did you find any weapons?                          18     Q. Why?
19    A. No, sir.                                           19     A. Because I had already detected the odor of
20    Q. When you were conducting the search of Ms.         20   cannabis emanating from the interior. And if I could
21   Ayres, did you find any cannabis?                      21   just search the vehicle myself rather than having my
22    A. No, sir.                                           22   dog sniff through the entire vehicle trying to
23    Q. Did you find any paraphernalia?                    23   pinpoint where -- pinpoint source, so where actual
24    A. No, sir.                                           24   product could be, as well as Ms. Graham telling me
25    Q. Any weapons?                                       25   she wanted to get to work, for a simple traffic

                                                 Page 114                                                    Page 116

 1      A. No, sir.                                         1 violation I decided to search myself to get the
 2      Q. Any contraband at all?                           2 traffic stop concluded in a quicker manner.
 3      A. No, sir.                                         3   Q. Is there any timeline that you have to
 4      Q. After searching the trunk of the silver          4 conduct the traffic stop in?
 5   Jeep Patriot, what did you do?                         5   A. It depends.
 6      A. I informed Ms. Ayres and Ms. Graham that 6           Q. There's no sheriff's department rules or
 7   they could get back into the vehicle.                  7 regulation regarding how long you should be at any
 8      Q. Did you ever search Ms. Graham?                  8 particular traffic stop?
 9      A. No, sir.                                         9   A. Reasonable amount of time.
10      Q. Why not?                                        10   Q. Was there any emergency situation happening
11      A. Because I observed that she didn't have any 11 in Champaign County that required your immediate
12   contacts as far as weapons. And, in all honestly, 12 attention?
13   it's my own fault, but she stated she was going to be 13   A. No, sir.
14   late to work and it was again a traffic stop for the 14    Q. Were you called to any other scene of any
15   odor of cannabis which I encounter quite often. I 15 other investigative action that was taking place in
16   was trying to expedite the process so I could get her 16 Champaign County?
17   to work.                                              17   A. No, sir.
18      Q. You had a dog with you that night, right?       18   Q. Did you have any burden upon your time
19      A. Yes, sir.                                       19 which prevented you from taking your time at the
20      Q. Did you use the dog and -- forgive me. I        20 traffic stop with Ms. Ayres and Ms. Graham on May
21   forgot your --                                        21 8th, 2019?
22      A. Lesan.                                          22   A. No, sir. Just my courtesy of understanding
23      Q. Lesan. Did you use Lesan to search the          23 them, their frustration of Ms. Graham wanting to get
24   silver Jeep Patriot?                                  24 to work.
25      A. No, sir.                                        25   Q. After searching the silver Jeep, completing

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (29) Pages 113 - 116
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2               Page 31 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 117                                                     Page 119

 1   the search all the way through to the trunk, what did    1     A. I informed her that her refusing the
 2   you do next?                                             2   citation on body camera was captured, that Judge Dill
 3     A. Returned to my squad car.                           3   could view it.
 4     Q. What for?                                           4     Q. Did you say anything to Ms. Graham?
 5     A. To complete a traffic citation.                     5     A. I don't recall.
 6     Q. What was the traffic citation for?                  6     Q. Do you recall if Ms. Graham said anything
 7     A. No valid Illinois license.                          7   to you?
 8     Q. Is that the only citation that you issued           8     A. No. I do recall her -- she appeared
 9   that night?                                              9   frustrated, almost as if she was yelling, but I don't
10     A. Yes, sir.                                          10   recall if it was at me or at Ms. Ayres.
11     Q. If you don't mind, I'm just going to take a        11     Q. But you don't remember specifically what
12   few moments to review my notes here. Deputy, the        12   she was yelling?
13   presence of children at a traffic stop, in your         13     A. I do not.
14   experience does that have any tendency to increase or   14     Q. After you informed Ms. Graham about the
15   decrease the likelihood for violence at that traffic    15   consequences of not signing the citation, what did
16   stop?                                                   16   you do?
17     A. No.                                                17     A. You mean Ms. Ayres?
18     Q. It doesn't have any effect on the                  18     Q. Ms. Ayres. Excuse me.
19   likelihood that that traffic stop becomes hostile?      19     A. I again gave her her yellow copy for her
20     A. Repeat that. I apologize.                          20   records, blue copy for communication copy, and I
21     Q. Just the presence of children at a traffic         21   walked back to my squad car while informing METCAD to
22   stop, in your experience does that have any             22   document and log that the driver was refusing to sign
23   indication to either increase or decrease the           23   the citation --
24   likelihood that a particular traffic stop becomes       24     Q. That effectively --
25   hostile?                                                25     A. -- for the records.

                                                  Page 118                                                     Page 120

 1     A. No, sir.                                            1     Q. I'm sorry. I cut you off. Were you done?
 2     Q. It has no effect is what you're saying?             2     A. Yes, sir.
 3     A. Correct.                                            3     Q. Did that effectively terminate the traffic
 4     Q. After you returned to your squad cars after         4   stop?
 5   performing the search of the silver Jeep Patriot, did    5     A. Yes, sir.
 6   you conduct any other additional investigation into      6     Q. Who was the first to leave the scene, you
 7   either Ms. Ayres or Ms. Graham?                          7   or the silver Jeep Patriot?
 8     A. No, sir.                                            8     A. I don't recall.
 9     Q. After issuing -- drafting the citation in           9     Q. After the completion of this traffic stop,
10   your squad car, what did you do?                        10   did you return to patrol?
11     A. I approached the driver's door of the              11     A. Yes.
12   stopped vehicle.                                        12     Q. And did you have any other encounters with
13     Q. And did you say anything?                          13   Ms. Ayres on the night of May 8th, 2019?
14     A. Yes. I informed Ms. Ayres I was issuing            14     A. No, sir.
15   her a citation for no valid driver's license.           15     Q. Any other encounters with Ms. Graham on the
16     Q. Ms. Ayres say anything back?                       16   night of May 8, 2019?
17     A. I don't recall exactly what she said. She          17     A. No, sir.
18   was frustrated and refused to sign the citation.        18     Q. Any other encounters with the silver Jeep
19     Q. After she expressed that she was frustrated        19   Patriot on May 8, 2019?
20   and refused to sign the citation, what did you do?      20     A. No, sir.
21     A. I issued her her yellow copy of the                21     Q. Did you ever document the traffic stop in
22   citation for her record and a blue copy, which is her   22   any formal written report?
23   court communication copy, informing her that she must   23     A. No, sir.
24   appear at her traffic court date.                       24     Q. Why not?
25    Q. Anything else?                                      25     A. Because it was a traffic stop where a

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (30) Pages 117 - 120
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 32 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 121                                                     Page 123

 1   citation was issued. No arrest was made. No one was      1      Q. Did you ever upload the video footage from
 2   taken to the Champaign County satellite jail.            2   the search of Ms. Ayres on May 8, 2019?
 3     Q. Are you aware of any policies or procedures         3      A. Yes.
 4   that the sheriff's department may have regarding         4      Q. Did you ever flag that or somehow indicate
 5   documenting searches of members of the opposite sex?     5   that that search was related to a particular traffic
 6    A. No, sir.                                             6   citation?
 7    Q. So as far as you're aware, there's no                7      A. I just tagged the video as traffic, dash,
 8   mandated report for performing such a search?            8   arrest.
 9    A. We have to fill out information on a                 9      Q. Did you ever indicate to any supervisors
10   citation, but as far as like a uniformed ARMS report,   10   that that particular video footage also involved the
11   no, sir.                                                11   search of a female suspect?
12     Q. Filling out the citation, though, that's in        12      A. No.
13   regards to the traffic citation, correct?               13      Q. Why not?
14     A. Yes, sir.                                          14      A. I was never trained or told we had to do
15     Q. Is there anything in the citation that             15   that.
16   indicates that a search was performed of the suspect?   16      Q. This question is getting trickier and
17     A. Yes, sir.                                          17   trickier given recent developments in Illinois laws,
18     Q. Is there anything in the citation to               18   but in the past twenty-four months, and I know that
19   indicate that the search was performed of the suspect   19   since January this has changed, but in the past
20   by a male officer?                                      20   twenty-four months can you estimate for me how many
21     A. No, sir.                                           21   times you stopped an individual for suspected
22     Q. Is that citation filed or recorded anywhere        22   possession of marijuana? Does that make sense or
23   in the Champaign County sheriff's department?           23   would you like me to rephrase?
24     A. To my knowledge, yes.                              24     A. Can you rephrase it, please?
25     Q. Okay. Have you ever had any discussions            25     Q. In the past twenty-four months, can you

                                                  Page 122                                                     Page 124

 1   with any of your supervisors regarding the search of     1   estimate for me how many individuals you've stopped
 2   Ms. Ayres on May 8th, 2019?                              2   for the suspected possession of marijuana?
 3     A. No, sir.                                            3     A. Zero.
 4     Q. Did you seize any evidence on May 8, 2019?          4     Q. In the past twenty-four months, can you
 5     A. No, sir.                                            5   estimate for me how many vehicles you've stopped for
 6     Q. Your body camera captured the search on             6   the suspected possession of marijuana?
 7   video, correct?                                          7     A. Zero.
 8     A. Yes, sir.                                           8     Q. Wylesha was not arrested on May 8, 2019,
 9     Q. Did you ever notify any of your supervisors         9   correct?
10   that you conducted a search of a female suspect and     10     A. Correct. She was released on a citation.
11   that it was captured on body camera?                    11     Q. Why did you decide not to arrest Wylesha?
12     A. No, sir.                                           12     A. Officer discretion. I don't think it's
13     Q. Did you ever -- strike that. In order for          13   worth taking anyone to jail for driving on an expired
14   you to upload video that's captured by your body        14   license just over a year.
15   camera, you plug it into a docking station, I           15     Q. When you were performing the search of Ms.
16   understand. Is that correct?                            16   Ayres person, did her demeanor seem to change during
17     A. Yes.                                               17   the course of the search?
18     Q. And in that docking station, then, the             18     A. Just at the end of it.
19   video footage is uploaded to a computer software        19     Q. How did it change?
20   program, correct?                                       20     A. Standoffish.
21     A. Yes.                                               21     Q. Did she seem upset?
22     Q. And in that program you can identify               22     A. She didn't seem happy, which in my
23   various videos as being related to a particular         23   experience no one is really happy to get pulled over.
24   incident report or incident number; is that correct?    24     Q. But I want to focus on just the time from
25     A. Yes, sir.                                          25   asking Ms. Ayres out of the car to the completion of


Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (31) Pages 121 - 124
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 33 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 125                                                    Page 127

 1   the search. And from the start of that time period       1     Q. Got it. So that was it?
 2   until the end, her demeanor did change, correct?         2     A. Yes.
 3     A. Yes.                                                3     Q. Okay. And then -- and that was just all I
 4     Q. And, in your opinion, did it change because         4   wanted to confirm. So that's the level of depth of
 5   of the conduct of the search?                            5   conversation you had with folks?
 6     A. Yes. I don't believe anyone enjoys being            6     A. Yes.
 7   searched by a police officer.                            7     Q. Okay. And that includes co-workers or
 8              MR. VAYR: And also if I could just            8   colleagues or anything?
 9   register a speculation objection, but you answered so    9     A. Yes.
10   that's cool.                                            10     Q. Okay. Very good. Again, I think that's
11              MR. Mc CARTER: I'm going to take a           11   what you meant. Just not sure if the transcript is
12   few moments to review my notes, but at this time I      12   going to show that clearly. So you talked a great
13   don't have anything additional to ask subject to        13   deal about your training. Let's talk a little bit
14   redirect. But thank you for your time, Deputy, and      14   about that briefly. So you mentioned that at the
15   counsel.                                                15   Monticello Police Department you received PTI there
16              MR. VAYR: All right. My turn at the          16   and you received training on searches, et cetera.
17   wheel.                                                  17   That's true, correct?
18           (Whereupon a break was taken.)                  18     A. Yes.
19                 EXAMINATION                               19     Q. Okay. Was that training with regards to
20   BY MR. VAYR:                                            20   searches or how to comport yourself as an officer
21     Q. All right. So at the top of your                   21   different than any training you received at the
22   deposition you testified about seeing news reports      22   Champaign County Sheriff's Office?
23   about this lawsuit. Do you recall being asked those     23     A. Can you repeat it?
24   questions?                                              24     Q. Sure. Essentially was there a different --
25     A. Yes.                                               25   so I don't mean like computer software or anything,

                                                  Page 126                                                    Page 128

 1     Q. Okay. And so I think you said something to      1       but was there a difference between like when a search
 2   the effect of you haven't talked to anyone beyond    2       should be done, how a search should be done between
 3   what is in the media reports. I might be             3       the Monticello Police Department and the Champaign
 4   mischaracterizing your testimony, but does that sound4       County Sheriff's Office as you recall?
 5   about right?                                         5         A. Not that I recall.
 6     A. Yes.                                            6         Q. Okay. And you also mentioned PTI. I think
 7     Q. All right. And so I just wanted to clarify      7       this was implicit. So you didn't undergo PTI again
 8   because like what's in the media reports are, you can8       when you joined the sheriff's office, correct?
 9   argue, are the substantive facts of this case. You   9         A. Correct.
10   haven't talked about the substantive facts of this  10         Q. And that was presumably because the
11   case with anybody, right?                           11       sheriff's office saw that you had already gone
12     A. No.                                            12       through that and so you didn't need to go to school
13     Q. Okay. So am I correct in thinking, then,       13       again, if you will; is that fair?
14   that what you meant was just like, hey, here's an   14         A. Correct.
15   article about a lawsuit and that's kind of the extent
                                                         15         Q. Okay. With that said, they still gave you
16   of the discussion?                                  16       the in-house training so you're aware of the
17     A. Can I use an example? I mean --                17       Champaign County Sheriff's Office specific issues,
18     Q. Sure.                                          18       correct?
19     A. When I've been asked about it is I was on      19         A. Yes.
20   the treadmill at the gym and, boom, the WCIA 3 news 20         Q. So about training, and this is more
21   popped up. So someone walked up to me and be like, 21        generally speaking about your training now, you were
22   man, is that you? And obviously confirm it's me 22           asked questions about types of searches and the two
23   because my name is on the TV or it's in the paper. 23        that you mentioned were Terry stops and search
24   All I would confirm is yes, that's me. I would not 24        incident to arrest. You recall that testimony?
25   go into information regarding --                    25         A. Yes.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (32) Pages 125 - 128
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 34 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 129                                                     Page 131

 1      Q. All right. So I'm going to make a                  1   appropriate?
 2   distinction here and you tell me if you understand       2     A. If given consent you can do a pat down
 3   it. Do you understand a Terry stop or a search           3   search.
 4   incident to arrest to be the legal justifications for    4     Q. All right. Fair enough. Okay. So that's
 5   a given search as compared to a search itself, the       5   a pat down search. What's the next -- so let's work
 6   mechanics of the search?                                 6   towards more intrusive. What's the next level of
 7      A. Yes.                                               7   search?
 8      Q. Okay. So when you say Terry stop, you're           8     A. A probable cause search.
 9   referring to the legal justification that the, and       9     Q. I'm sorry. I spoke over you. Can you
10   your training, the Supreme Court case called Terry v.   10   repeat yourself?
11   Ohio says you can do certain conduct for, correct?      11     A. Probable cause search.
12      A. Yes.                                              12     Q. Okay. And so when you say probable cause
13      Q. Okay. So then continuing the distinction,         13   search, what are the mechanics of that search in your
14   so then there's the mechanics of the search itself      14   mind?
15   which is distinct from the legal justifications. Do     15     A. Anywhere an item -- so, I mean, for
16   you understand the distinction I'm making?              16   example, my canine alerts to a car. Get the
17      A. Yes.                                              17   occupants out of the car. I locate narcotics inside
18      Q. Now, I don't think you were questioned            18   the car, at which point we're conducting a probable
19   about the mechanics or the different types of           19   cause search of the occupants due to narcotics being
20   mechanics of searches that you were trained on, so      20   located inside the vehicle they were in. So
21   I'd just like to explore that a little bit now. So      21   searching anywhere where narcotics could be located
22   first off, again, mechanics, not the legal              22   on their person.
23   justification. So first off, what is the least          23     Q. Okay. And I want to get back to that, but
24   intrusive type of search that you are aware of or you   24   for now, just to walk back, so when I'm talking about
25   were trained on?                                        25   the mechanics of a probable cause pat down search,

                                                  Page 130                                                     Page 132

 1      A. Well, a pat down.                                1     for what you're calling probable cause search --
 2      Q. Okay. So a pat down is the least                 2     sorry, I said pat down by mistake -- what you're
 3   intrusive. Okay. And now let's just define that for    3     calling a probable cause search, can that go
 4   the record. I believe you already did, but just so     4     underneath the clothing?
 5   it's all in one spot. So pat down search entails       5        A. On a probable cause search?
 6   what from a mechanical standpoint?                     6        Q. Correct. Not a pat down, probable cause
 7      A. Essentially patting down the exterior of a       7     search.
 8   person's clothing, whatever they're wearing, to where 8         A. Yes.
 9   any weapon could be concealed.                         9        Q. Can you reach into someone's pockets for
10     Q. Okay. And so again, key words, exterior?         10     that?
11     A. (Witness nods head.)                             11        A. Yes.
12     Q. And you use the word weapon. Is it               12        Q. Okay. Can you reach into someone's jacket
13   possible to conduct a pat down search while not       13     if need be?
14   searching for a weapon? Mechanics, not legal          14        A. Yes.
15   justification. Is it possible the mechanics of a pat  15        Q. Ask them to take off their shoes, et
16   down search without searching for a weapon? Do you 16        cetera?
17   understand the question?                              17        A. Yes.
18     A. Can you repeat it?                               18        Q. Okay. So more intrusive, you can go
19     Q. Of course. I have a tendency to ask              19     further in the search than a pat down for what you
20   terrible questions. So again can you only do -- so    20     are calling a probable cause search, right?
21   I'm not asking about the legal justification. You've 21         A. Yes.
22   been trained that you absolutely cannot do a pat      22        Q. And now it sounds -- so going back, you
23   down, the mechanics of an outside the clothes search, 23     said, you know, you would be able to search where you
24   unless you're searching for weapons, or were you told 24     have probable cause. I'm just going to use the term
25   you can do that pat down search if it seems           25     contraband. You said that when you have a -- during


Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (33) Pages 129 - 132
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2               Page 35 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 133                                                    Page 135

 1   a probable cause search you have probable cause to       1   use the phrase hot spots again. Let's focus on drugs
 2   search where contraband may be. Is there in your         2   or smaller weapons. What are some of the hot -- one,
 3   training or experience, let's call them hot spots,       3   are those hot spots one in the same for those two
 4   where contraband, loosely defined, can be?               4   categories, drugs or smaller weapons? By that I mean
 5     A. Yes.                                                5   a handgun, small knife.
 6     Q. Okay. And those are spots presumably that           6     A. Yes.
 7   when you're doing a probable cause search you would      7     Q. They are one in the same?
 8   focus your search on, correct?                           8     A. Yes.
 9     A. Correct.                                            9     Q. Okay. So what are the hot spots in your
10     Q. All right. And then presumably there are           10   experience, then, for that category of contraband?
11   also, again using the imperfect legal phrase, there     11   Where does someone store that on their person?
12   are also presumably hot spots for a pat down search     12     A. Pockets, waistline, crotch, socks, shoes,
13   as well, correct?                                       13   hat, body cavities.
14     A. Correct.                                           14     Q. So in a way the possibilities are kind of
15     Q. And so during a pat down search you would          15   endless?
16   focus your search on those areas as well, correct?      16     A. Yes.
17     A. Correct.                                           17     Q. The limits are that of the human
18     Q. Okay. So now does the hot spot, the                18   imagination. So when you are facing a situation
19   definition of what constitutes a hot spot, does that    19   where you are just performing a pat down search, so
20   change depending on what you are searching for? Let     20   you have probable cause that someone has contraband
21   me give you an example. So if you're searching for a    21   on them and you're performing a search of their
22   bazooka, can you search somewhere differently than if   22   person, what are -- so it sounds like the waistband
23   you are searching for a dime bag of cocaine?            23   is a common area, pockets, right?
24    A. Yes.                                                24     A. Yes.
25    Q. Okay. And could you explain the difference          25     Q. Because presumably people store things in

                                                  Page 134                                                    Page 136

 1   of what your search would entail on those two          1     their pockets, that's what pockets are for, correct?
 2   examples?                                              2       A. Yes.
 3     A. Yes. So if I'm conducting a search for a          3       Q. Okay. So now let's go back. We've talked
 4   dime bag of cocaine, I'm searching, I mean,            4     about the mechanics of a pat down search, we've
 5   essentially socks, shoes, anywhere where that could    5     talked about the mechanics of what you're calling a
 6   be placed on someone's person. Essentially where a     6     probable cause search. What's the next level up of
 7   bazooka, if someone gets out of the car with a         7     searching?
 8   bazooka on them, I'm going to see that sticking out 8          A. Search incident to arrest.
 9   of their person. Any area where the contraband could   9       Q. Okay. So how is a search -- again, not
10   be stored, and again that comes with training and 10         legal justification, mechanics. How are the
11   experience, knowing the size of a dime bag and so 11         mechanics of a search incident to arrest different
12   forth.                                                12     than a probable cause body search as you understand
13      Q. Got it. And so what I'm taking from that        13     it?
14   answer, then, is like if it's something really        14       A. Essentially you're ensuring that there's no
15   obvious like a bazooka you don't necessarily feel the 15     illegal contraband, weapons, so forth on that person
16   need because of that alone to search someone's shoes 16      while they are in custody. So we're ensuring that
17   for the bazooka?                                      17     before they go into our vehicle or into a secured
18      A. Correct.                                        18     facility that they're not concealing any weapons,
19      Q. Now, the fact that they have a bazooka          19     narcotics, contraband, that they could essentially
20   might suggest to you that maybe they have other       20     conceal anywhere on their person.
21   weapons and then you would search for those, but you 21        Q. So then is this a more thorough search than
22   don't have probable cause to search for a bazooka     22     a probable cause body search?
23   again, fair enough?                                   23       A. Yes.
24      A. Yes, sir.                                       24       Q. Okay. And by -- well, I guess for current
25      Q. Okay. And now you said -- so I'm going to       25     purposes, if you could just say, you did not perform

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (34) Pages 133 - 136
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 36 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 137                                                     Page 139

 1   a search incident to arrest, the mechanics of that on    1   the driver had a ball of heroine up his butt. So we
 2   Wylesha Ayres during the subject incident, correct?      2   took him to the hospital, got a warrant to get that.
 3     A. Correct.                                            3     Q. Sure. Get that checked.
 4     Q. And when I say subject incident, I mean the         4     A. Now, again, if he's in custody at the jail,
 5   traffic stop on May 8th, 2019. You understand that's     5   they're going to conduct a body cavity search to make
 6   what I'm saying?                                         6   sure that there's no illegal contraband on their
 7     A. Yes.                                                7   person, but I've never seen that performed as a
 8     Q. Okay. So after search incident to arrest,           8   correctional officer.
 9   what's the next level of intrusive search?               9      Q. Sure. And setting -- forgive me. Setting
10     A. Warrant.                                           10   aside so what's done in the correctional setting, is
11     Q. Let me -- I think we're talking about              11   it fair to say, to describe the body mechanics of a
12   justification. Would it be fair to say that after       12   body cavity search, that's either a visual or
13   you search the outside of someone in a pat down         13   physical inspection of someone's body cavity, so
14   search, you search kind of inside their clothes for     14   their anus, et cetera; is that right?
15   probable cause search, is the next level, then, to      15      A. Yes.
16   have someone take clothes off?                          16               MR. Mc CARTER: Objection, foundation.
17              MR. Mc CARTER: Objection, foundation.        17      Q. (by Mr. Vayr) Okay. And obviously that
18   You can answer.                                         18   type of search was not performed on Ms. Ayres during
19              THE WITNESS: We would not -- not on          19   the subject incident, correct?
20   the street, no. That would be conducted at the jail.    20     A. Correct.
21     Q. (by Mr. Vayr) Correct. And so obviously            21     Q. All right. So now that we've talked about
22   what I'm referring to is what's called a strip          22   the types of searches, let's focus on pat downs. So
23   search. Are you familiar with --                        23   again distinct from the legal justification of Terry,
24     A. Yes, yes.                                          24   just the mechanics of a pat down, how long in your
25     Q. And so what does a strip search entail in          25   experience does a -- let me just ask you this. Do

                                                  Page 138                                                     Page 140

 1   your experience and training?                            1   you recall how long the pat down was you performed on
 2     A. Honestly I'm not sure because I've never            2   Ms. Ayres during the subject incident?
 3   seen one performed. The correctional officers            3     A. Less than fifteen seconds. Less than
 4   perform it.                                              4   fifteen seconds.
 5     Q. Understood. And so what you're saying is            5     Q. Less than fifteen seconds. Are you
 6   that in your capacity as a roadside deputy you have      6   confident to say less than ten?
 7   never performed and you have never seen performed a      7     A. Yes.
 8   strip search?                                            8     Q. Okay. Are you confident to say less than
 9     A. Correct.                                            9   five?
10     Q. All right. Very good. That's something             10     A. No.
11   that the correctional side does --                      11     Q. Okay. So less than ten seconds?
12     A. Yes.                                               12     A. Yes.
13     Q. -- of the sheriff's office. And now just           13     Q. Now, is that about how long a pat down
14   for the sake of completion, at least what comes to      14   search takes in your experience?
15   mind is that then there are body cavity searches,       15     A. Yes.
16   which you referred to. Do you know what a body          16     Q. Okay. And now presumably the search would
17   cavity search is?                                       17   be longer if you had searched armpits, arms, the
18     A. Yes.                                               18   torso area, or asked her to take off her hat,
19     Q. In your experience and training?                   19   correct?
20     A. Yes.                                               20     A. Yes.
21     Q. Okay. What does a body cavity search               21     Q. But you focused your search instead on the
22   entail?                                                 22   waistband and her pant pockets; is that correct?
23     A. We usually go to a search warrant. For             23     A. Yes.
24   example, at a traffic stop where the dog alerted on     24     Q. And now was that focus on that area because
25   the driver's seat when the driver wasn't there but      25   you perceived those to be hot spots for where a

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (35) Pages 137 - 140
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 37 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 141                                                     Page 143

 1   weapon or contraband could be?                           1     A. Yes.
 2     A. Yes.                                                2     Q. Okay. And now -- so that would mean, then,
 3            MR. Mc CARTER: Objection. Misstates             3   that presumably the butt pockets were part of that
 4   testimony.                                               4   sagging or bagging fabric, fair?
 5            THE WITNESS: Yes, due to my training            5     A. Yes.
 6   and experience.                                          6     Q. Okay. And now when you were searching
 7     Q. (by Mr. Vayr) Okay. And so as I                     7   those pockets, did you also -- were you also while
 8   understood your testimony, correct me if I'm wrong,      8   searching the pockets looking to see if there was
 9   so when you're doing the pat down of Ms. Ayres during    9   anything in that loose hanging fabric, do you recall
10   the subject incident, you're not so much searching      10   one way or the other, with your high five hand
11   her, quote unquote, thigh or, quote unquote,            11   technique that we discussed?
12   buttocks, you're searching her pants pockets,           12     A. Yes.
13   you're feeling the outside of where her pockets are,    13     Q. And so just simultaneously you're also
14   correct?                                                14   seeing if something had dropped, for example, into
15     A. Yes.                                               15   that web of fabric there between the legs?
16     Q. And it just so happens that pockets hang           16     A. Yes.
17   over the thigh and the buttock of an individual, fair   17     Q. Okay. And I want to -- and so is that
18   enough?                                                 18   also, when someone is wearing baggy pants, have you
19     A. Yes.                                               19   personally discovered contraband kind of sitting in
20     Q. Okay. And now when you were performing             20   that loose web of fabric of someone who is wearing
21   your pat down search, you said that you passed over     21   baggy pants?
22   the back pockets once, correct?                         22     A. Yes.
23     A. Yes.                                               23     Q. Okay. Do you recall the last time that
24     Q. And did you feel anything at that time?            24   that occurred?
25     A. Not that I can recall.                             25     A. I don't recall the last time. I remember

                                                  Page 142                                                     Page 144

 1     Q. Okay. And then you also, while feeling the          1   what I've discovered.
 2   inner thigh, came up and you've testified, I believe,    2     Q. Sure. We don't need to go down that route.
 3   that you felt the right pant pocket from underneath;     3   Was it before the subject incident?
 4   is that correct?                                         4     A. Yes.
 5     A. I don't recall if it was from underneath.           5     Q. Okay. And so then -- I guess I should ask.
 6     Q. That's fair, and that might not be a proper         6   Was it a weapon or was it a drug contraband that you
 7   way to characterize it.                                  7   found on this individual?
 8     A. I remember feeling the red pant pocket.             8     A. Weapon.
 9     Q. Okay. Very good. And then did you testify           9     Q. Weapon. Okay. What was the weapon?
10   that you just didn't recall or that you affirmatively   10     A. Brass knuckles.
11   did not check the left pant pocket in a similar way?    11     Q. Brass knuckles. Okay. And so explain to
12     A. I don't recall.                                    12   me how a weapon could -- I guess how would a weapon
13     Q. You don't recall checking the pocket or you        13   get there? If you had to -- I realize I'm kind of
14   don't recall your testimony?                            14   asking you to speculate, but just in your experience,
15     A. I don't recall my testimony.                       15   like how -- why there? How could that -- seems like
16     Q. Okay. Fair enough. Let's not confuse the           16   a weird place to put something.
17   issue then. So you mentioned that Ms. Ayres had         17              MR. Mc CARTER: Objection,
18   baggy pants but you don't recall what the material      18   speculation. You can answer.
19   was; is that correct?                                   19              THE WITNESS: Can you clarify where?
20     A. Correct.                                           20      Q. (by Mr. Vayr) Sure. I'm referring to what
21     Q. Okay. Now, were you able to -- did it seem         21   I've been calling in the last few questions this web
22   to you while you were watching Ms. Ayres that the,      22   of fabric in baggy pants between the legs. So do you
23   for lack of a better phrase I'm going to call it the    23   have any training or experience that leads you to
24   crotch portion of the pants seemed to be hanging low    24   believe how weapons get there?
25   as in sagging or bagging?                               25      A. Yes. The subject could place it in their

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (36) Pages 141 - 144
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 38 of 40
AYRES v.                                                                                       CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                         February 20, 2020
                                                  Page 145                                                    Page 147

 1   waistband and as they're walking or getting out of a     1   is something where you sit down at a computer, you
 2   vehicle, especially wearing baggy pants, an object       2   type in words into a document, you print it out, and
 3   can fall out of that waistband.                          3   that is your incident report, correct?
 4     Q. And then it catches in that web of fabric?          4     A. Yes, the ARMS.
 5     A. Yes.                                                5     Q. Okay. Now, does -- when would you write a
 6     Q. Okay. Very good. I think you testified to           6   formal report like that?
 7   this already, but just so it's affirmative on the        7     A. If Ms. Ayres was placed under arrest and
 8   record. So your testimony is that you did not grab       8   transported to the Champaign County satellite jail.
 9   Ms. Ayres' buttocks?                                     9     Q. So I'm going to take that -- is it fair to
10     A. Correct.                                           10   say that you would generate an incident report if it
11     Q. You did not grab her crotch?                       11   was an offense or a circumstance that was serious
12     A. No, sir.                                           12   enough that it rose to the level of a felony or an
13     Q. You did not search -- you did not, like,           13   arrest, something that warranted someone's
14   search or insert your hand into her buttocks,           14   incarceration?
15   correct?                                                15     A. Yes.
16     A. Absolutely not.                                    16     Q. So that's at least one circumstance you're
17     Q. You did not search or insert your hand into        17   aware of where you would draft one of those reports?
18   her crotch?                                             18     A. Yes.
19     A. No, sir.                                           19     Q. Now, are there other ways of documenting a
20     Q. Okay. Did you feel any other -- so did             20   law enforcement interaction beyond that type of a
21   you -- besides the waistband and the searches that we   21   formal incident report?
22   were discussing, did you search anywhere else of Ms.    22     A. Yes.
23   Ayres?                                                  23     Q. Okay. Now, would one of these ways
24     A. No.                                                24   presumably be recording something on a body camera?
25     Q. Okay. Also -- I'm now rewinding a bit.             25     A. Yes.

                                                  Page 146                                                    Page 148

 1   Going back to your training, you mentioned that in     1    Q. One of these ways could presumably be
 2   the context of explaining the legal justification for  2 filling out a citation ticket and the information
 3   pat down search that the Terry v. Ohio case gives,     3 required on the back of it; is that fair?
 4   you mentioned something, I believe, to the effect of   4    A. Yes.
 5   if you have a reasonable suspicion to believe that a   5    Q. Are there other ways you can think of?
 6   weapon involved with a crime or something like that 6       A. Yes.
 7   was on the person. Is that a vaguely accurate way      7    Q. Okay. Which are?
 8   of -- is that at least accurate with your memory?      8   A. Our dispatch center, we have what's called
 9      A. Yes, yes.                                        9 CAD, a computer system to where any time I go on a
10      Q. So what I just want to ask is, is it your       10 call or a call comes in for service, I make a traffic
11   understanding of Terry that the question isn't so     11 stop, so any contact, there's an event number or a
12   much whether the weapon involved was associated with 12 certain ticket created. So obviously there's a
13   a crime, it's just whether the individual has a       13 certain event number, I don't know if you guys have
14   weapon?                                               14 my dispatch ticket, that has all the information.
15      A. Yes.                                            15     And then right before I cleared, for example,
16      Q. So the focus is on yes, no, do they possess     16 this traffic stop I could, which I did not, add
17   a weapon?                                             17 what's called a disposition which would attach to
18      A. Yes.                                            18 that ticket which would -- essentially in the past I
19      Q. So -- okay. You were asked some questions 19 would state citation issued for no valid driver's
20   about documentation. I just want to explore that a 20 license to Wylesha Ayres. Mandatory court date on,
21   little bit with you. So obviously one way to          21 blah-blah-blah, on a certain date.
22   document something that you've testified to is you 22       Q. Okay. So there's a couple things going on
23   could write a formal report, correct?                 23 there, which I'm assuming we probably both want to
24      A. Yes.                                            24 ask questions about. So just so we have a label, did
25      Q. And, now, a formal report, I would imagine, 25 you refer to this as a METCAD ticket?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (37) Pages 145 - 148
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-2               Page 39 of 40
AYRES v.                                                                                       CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                         February 20, 2020
                                                  Page 149                                                    Page 151

 1     A. Yes.                                                1   particular incident. Could you please explain what
 2     Q. And just for the court reporter, that's --          2   it was that you were referring to?
 3   METCAD, how do you spell that?                           3      A. Yes. A disposition.
 4     A. M as in Mary, E as in Edward, T as in Tom,          4      Q. Okay. Disposition.
 5   C as in Charles, A as in Adam, D as in David.            5      A. So a disposition is essentially on that
 6     Q. And this is in all caps, correct?                   6   ticket you can pull up a little box, almost like a
 7     A. Yes.                                                7   Word document, and type in any kind of information
 8     Q. It's an acronym?                                    8   you would like. And the reason for that being is
 9     A. Yes.                                                9   mainly it's logged into the dispatch system and for
10     Q. Okay. And so it sounds like, if I heard            10   future memory. If I needed to remember that I got
11   you correctly, it sounds like what happens is that      11   out on a verbal domestic dispute, why it was verbal,
12   when you -- when you are dispatched or you pick up a    12   I could put that into the disposition. So
13   call that you're responding to an incident, that fact   13   essentially as deputies we utilize that as just kind
14   gets recorded in METCAD somehow; is that correct?       14   of a history so we can look back and see what
15     A. Yes.                                               15   occurred.
16     Q. Okay. And then presumably, if other                16     Q. Okay. And you said that you did not do
17   officers responded, that would also be documented?      17   this for this particular incident?
18     A. Yes. They would join onto that specific --         18     A. No, sir.
19     Q. That call. Okay. Would anything else be            19     Q. Okay. Now, is there kind of a threshold
20   captured in that METCAD ticket before you concluded     20   where if it's a serious incident, if it's a serious
21   the stop?                                               21   incident you'll make a disposition, is that --
22     A. Yes. Any of my radio traffic.                      22   presumably that's true?
23     Q. Okay.                                              23     A. If it's a serious incident I'd pull a
24     A. So, for example, when I advised over the           24   report number on it.
25   radio after issuing Ms. Ayres her citation, I asked     25     Q. So in addition to making an official

                                                  Page 150                                                    Page 152

 1   METCAD to please -- I believe I said note or document  1 incident report, you would put a disposition in the
 2   that she refused to sign the citation. So the          2 METCAD ticket, correct?
 3   dispatcher types that in to the dispatch ticket, as 3       A. If I pull a report, I'm not adding
 4   well as the license plate when I make the traffic      4 disposition. There's already a report number on
 5   stop and when I run local checks.                      5 the ticket.
 6     Q. Okay. And so then -- so it sounds like,           6    Q. I see. So that would be redundant, in
 7   then, so in addition to your capturing when officers 7 other words?
 8   respond or maybe leave the scene, it also captures     8    A. Correct.
 9   the radio traffic?                                     9    Q. Okay. Now, would you not do a disposition
10     A. Yes.                                             10 if there was a run-of-the-mill stop that didn't
11     Q. Okay. Very good. And so -- and then is           11 really seem to require much explanation?
12   there anything else included in that ticket, that     12    A. Yes, I would not.
13   METCAD ticket would capture before you leave a stop? 13     Q. All right. Fair enough. Some methods of
14     A. Not to my knowledge.                             14 documentation, then, in summary, besides an official
15     Q. Okay. And now then presumably, if I heard 15 incident report, stop me if I'm missing something,
16   you correctly, when you leave a stop it's going to    16 would be body camera footage, it could be the METCAD
17   capture your vacating the scene in that ticket and    17 ticket, it could be the citation ticket itself which
18   that kind of puts a bow on things and that's the      18 will capture some information. It sounds like that's
19   conclusion of the ticket, the METCAD ticket?          19 kind of the universe; is that fair?
20     A. Yes. It would close it out and have the          20    A. Yes.
21   time that I cleared myself from the stop.             21    Q. So as we sit here today, that's at least
22     Q. Okay. And now you also mentioned that            22 what we can think of?
23   there was something, and I forget the phrase, but     23    A. Yes.
24   there would be a summary or an addendum or something 24     Q. Let's talk about the citation a little bit.
25   that could be written on that you did not do for this 25 When you fill out the information on a citation, is

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (38) Pages 149 - 152
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-2                Page 40 of 40
AYRES v.                                                                                        CORY CHRISTENSEN
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          February 20, 2020
                                                  Page 153                                                     Page 155

 1   the sex or gender of the suspect one of the facts        1   have not done it in the proper time and they've been
 2   that's included on that ticket or citation?              2   written up or there's been some --
 3     A. Yes.                                                3     Q. They got a talking to?
 4     Q. And so if an individual happened to be              4     A. There's been formal documentation filled
 5   female or identified as a woman, then that would be      5   out.
 6   noted on the citation itself, correct?                   6     Q. Okay. So let's talk very briefly, then.
 7     A. Yes.                                                7   So the scenario-based training, I'm imagining that
 8     Q. Just as part of the biographical                    8   that's a series of questions where you're given a
 9   information?                                             9   fact pattern and, you know, here's options A, B, C,
10     A. Yes.                                               10   D, which one is consistent with the Champaign County
11     Q. And then presumably if a male officer signs        11   Sheriff's Office policies?
12   that, that would be evident from the name or do you     12     A. Yes.
13   put your sex or gender as well?                         13     Q. Does that sound right?
14     A. We put our name and badge number.                  14     A. Yes.
15     Q. Very good. And then the officers just kind         15     Q. All right. Very good. Do you know roughly
16   of know who you are because you are their employees?    16   how many questions you have to do a month?
17      A. Yes.                                              17     A. Roughly twenty-five.
18      Q. Okay. Very good. You talked a little bit          18     Q. Okay. And what kind of scenario -- do
19   about policies of the Champaign County Sheriff's        19   these cover the gamut of scenarios you might
20   Office, your training thereon. In your experience,      20   encounter, or were they focused, for example, one
21   if someone just really had the policies wrong, either   21   month is on weapons and the next month is on traffic
22   as an initiate or in practice, they're just             22   stops?
23   absolutely not following the policies, is it your       23     A. It's a variation of everything each month.
24   experience and expectation they would be punished,      24     Q. Got it. And now you also said that every
25   then, or disciplined in some way?                       25   month deputies have to acknowledge, I think was the

                                                  Page 154                                                     Page 156

 1     A. Yes.                                             1      word you used, acknowledge policies. Can you explain
 2     Q. Some corrective action would be taken?           2      what you mean by that?
 3     A. Yes.                                             3       A. Yes. So the program uses Lexipol,
 4     Q. Okay. So there's no reason that you're           4      L-E-X-I-P-O-L, and you log into that on computer. On
 5   aware of, then -- let me rephrase that. Strike that.  5      the left-hand side there's your policy
 6      So it's your understanding, then, that the         6      acknowledgments that you have to do, and then on the
 7   practice at the Champaign County Sheriff's Office, at 7      right-hand side is your daily training bulletins for
 8   least in your experience, is that if someone breaks   8      each month. It might vary. In January there's only
 9   the rules an appropriate corrective action is taken,  9      three policies, to where this month there's eight
10   correct?                                             10      policies that you have to acknowledge.
11     A. Yes.                                            11         Q. So it sounds like that you only have to
12     Q. Okay. You mentioned your continuing             12      acknowledge policies when they're new, that's what
13   education. I can do this really quickly. Do you      13      triggers the need to acknowledge it, or is it a
14   also take on-line, like do you receive e-mails about 14      continuing refresher course on already existing
15   scenario-based training or anything at the Champaign 15      policies?
16   County Sheriff's Office?                             16         A. It's both. I've read over policies that
17     A. Yes. And I apologize. I remembered this         17      are the same and we have to acknowledge it again.
18   as he brought it up. I believe you asked as far as   18      And then there's also been adjustments made to
19   training. We are required to do what's called DTB, 19        policies that you had to acknowledge.
20   daily training bulletins, monthly, for each month. 20           Q. Got it. So you were asked a question,
21   And then certain scenario questions. You had to 21           speaking of policies, about when a female is required
22   answer it correctly to move on to the next question. 22      to perform a search of another female. First off, do
23      We also have to acknowledge a certain amount of 23        you remember that line of questioning?
24   policies monthly, and obviously command keeps track 24          A. Yes.
25   of that. And there's been deputies in the past who 25           Q. All right. And I think the term search was

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (39) Pages 153 - 156
                                                 1-800-747-6789
